 



 

 





SHARE EXCHANGE AGREEMENT

by and among

 

IMAGE CHAIN GROUP LIMITED, INC.,

as the Purchaser,

 

IMAGE CONVENIENCE STORE MANAGEMENT LIMITED,

as the Company

 

and

 

The SHAREHOLDER OF THE COMPANY NAMED HEREIN,

as the Seller

 

Dated as of February 14, 2017

 



 



 

 

 

 

Table of Contents

 

  ARTICLE I.     THE SHARE EXCHANGE   1.1 Purchase and Sale of Shares 3 1.2
Consideration 3 1.3 Company Shareholder Consent 3         ARTICLE II.    
CLOSING   2.1 Closing 3       . ARTICLE III     REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER   3.1 Due Organization and Good Standing 3 3.2 Authorization;
Binding Agreement 3 3.3 Governmental Approvals 4 3.4 No Conflict With Other
Instruments 4 3.5 Capitalization 4 3.6 SEC Filings and Purchaser Financials 5
3.7 Absence of Certain Changes 6 3.8 Compliance with Laws 6 3.9 Actions; Orders;
Permits 6 3.10 Taxes and Returns 6 3.11 Properties 6 3.12 Material Contracts 7
3.13 Transactions with Affiliates 7 3.14 Finders and Brokers 7 3.15 Ownership of
Exchange Shares 7 3.16 Independent Investigation 7         ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY   4.1 Due Organization and Good
Standing 8 4.2 Authorization; Binding Agreement 8 4.3 Capitalization 8 4.4
Subsidiaries 9 4.5 Governmental Approvals 10 4.6 No Conflict With Other
Instruments 10 4.7 Financial Statements 10 4.8 Absence of Certain Changes 11 4.9
Compliance with Laws 11 4.10 Company Permits 11 4.11 Litigation 11 4.12 Material
Contracts 12 4.13 Intellectual Property 13 4.14 Taxes and Returns 15 4.15 Real
Property 16 4.16 Personal Property 17 4.17 Title to and Sufficiency of Assets 17
4.18 Employee Matters 17 4.19 Benefit Plans 18 4.20 Environmental Matters 19
4.21 Transactions with Related Persons 20 4.22 Insurance 20 4.23 Top Customers
and Suppliers 20 4.24 Books and Records 21 4.25 Accounts Receivable 21 4.26
Certain Business Practices 21 4.27 Investment Company Act 22 4.28 Finders and
Investment Bankers 22 4.29 Independent Investigation 22 4.3 Information Supplied
22 4.31 Disclosure 22

 

  -i- 

 

 

  ARTICLE V.     REPRESENTATIONS AND WARRANTIES OF THE SELLER   5.1
[Intentionally Left Blank] 23 5.2 Authorization; Binding Agreement 23 5.3
Ownership 23 5.4 Governmental Approvals 23 5.5 Non-Contravention 23 5.6 No
Litigation 23 5.7 Investment Representations 24 5.8 Lock-Up Provisions 24 5.9
Finders and Investment Bankers 25 5.10 Independent Investigation 25 5.11
Information Supplied 25 5.12 Disclosure 26       ARTICLE VI.     COVENANTS   6.1
Access and Information 26 6.2 Conduct of Business of the Company 27 6.3 Conduct
of Business of the Purchaser 29 6.4 Annual and Interim Financial Statements 31
6.5 Purchaser Public Filings 31 6.6 No Solicitation 31 6.7 No Trading 32 6.8
Notification of Certain Matters 32 6.9 Efforts 33 6.10 Further Assurances 33
6.11 Stockholder Approval; Information Statement 33 6.12 Purchaser Charter
Amendments 34 6.13 Public Announcements 35 6.14 Confidential Information 35 6.15
Litigation Support 36 6.16 Documents and Information 36 6.17 Supplemental
Disclosure Schedules 36         ARTICLE VII.     SURVIVAL   7.1 Survival 37    
    ARTICLE VIII.     CLOSING CONDITIONS   8.1 Conditions to Each Party’s
Obligations 37 8.2 Conditions to Obligations of the Company and the Seller 38
8.3 Conditions to Obligations of the Purchaser 39 8.4 Frustration of Conditions
39         ARTICLE IX.     TERMINATION AND EXPENSES   9.1 Termination 39 9.2
Effect of Termination 40 9.3 Fees and Expenses 40         ARTICLE X.    
RELEASES   10.1 Release and Covenant Not to Sue 40         ARTICLE XI.    
MISCELLANEOUS   11.1 Notices 41 11.2 Binding Effect; Assignment 41 11.3 Third
Parties 41 11.4 Arbitration 41 11.5 Governing Law; Jurisdiction 42 11.6 WAIVER
OF JURY TRIAL 42 11.7 Specific Performance 42 11.8 Severability 43 11.9
Amendment 43 11.10 Waiver 43 11.11 Entire Agreement 43 11.12 Interpretation 43
11.13 Counterparts 44         ARTICLE XII.     DEFINITIONS   12.1 Certain
Definitions 44

 

  -ii- 

 

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement (this “Agreement”) is made and entered into as of
February 14, 2017 by and among (i) Image Chain Group Limited, Inc., a Nevada
corporation (the “Purchaser”), (ii) Image Convenience Store Management Limited,
a business company incorporated in the British Virgin Islands with limited
liability (the “Company”) and (iii) Wang Fa Sung, owner of 100% of the issued
and outstanding equity interests in the Company (the “Seller”). The Purchaser,
the Company and the Seller are sometimes referred to herein individually as a
“Party” and, collectively, as the “Parties”. Capitalized terms, unless otherwise
defined, shall have the meanings ascribed to such terms in Article XII hereof.

 

RECITALS

 

WHEREAS, the Purchaser, a publicly held corporation organized under the laws of
the State of Nevada, is a holding company for Fortune Delight Holdings Group
Ltd., a British Virgin Islands company, which in turn owns 100% of the issued
and outstanding equity interests in Silver Channel Industrial Ltd., a Hong Kong
company, which in turn owns 100% of the issued and outstanding equity interests
in Heyuan Image Machinery Import and Export Co., Ltd., a PRC company, which in
turn owns 100% of the issued and outstanding equity interests in Guangzhou Image
Agricultural Technology Ltd., a PRC company, which in turn owns 100% of the
issued and outstanding equity interests in Yunnan Image Tea Industrial Ltd., a
PRC company;

 

WHEREAS, the Company, a business company incorporated in the British Virgin
Islands with limited liability, owns 100% of the issued and outstanding equity
interests in United Win Corporation Limited, a Hong Kong company with limited
liability;

 

WHEREAS, the Seller owns all of the issued and outstanding shares of the Company
representing a 100% interest in the Company;

 

WHEREAS, the Purchaser agrees to acquire 100% of the issued and outstanding
shares of the Company from the Seller in exchange for the issuance of two
hundred million (200,000,000) shares of the Purchaser’s common stock, par value
$0.001 per share (the “Common Stock”), which shall represent approximately
98.04% of the issued and outstanding shares of the Purchaser’s Common Stock (the
“Exchange”) and on the Closing Date (as defined below), the Seller will become a
stockholder of the Purchaser; and

 

WHEREAS, for Federal income tax purposes, it is intended that the Exchange
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

 

  -2- 

 

 

article I.

THE SHARE EXCHANGE

 

1.1       Purchase and Sale of Shares. At the Closing and subject to and upon
the terms and conditions of this Agreement, the Seller shall sell, transfer,
convey, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Seller, all of the issued and outstanding shares
(being one (1) share of US$1.00 par value) of the Company (the “Purchased
Shares”), free and clear of all Liens (other than potential restrictions on
resale under applicable securities Laws).

 

1.2       Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, in full payment for the Purchased Shares, the
Purchaser shall issue and deliver to the Seller an aggregate of two hundred
million (200,000,000) shares of Common Stock (the “Exchange Shares”).

 

1.3       Company Shareholder Consent. The Seller, as the sole shareholder of
the Company, hereby approves, authorizes and consents to the Company’s execution
and delivery of this Agreement, the performance by the Company of its
obligations hereunder and the consummation by the Company of the transactions
contemplated hereby. The Seller acknowledges and agrees that the consent set
forth herein is intended and shall constitute such consent of the Seller as may
be required (and shall, if applicable, operate as a written shareholder
resolution of the Company) pursuant to the Company Charter, any other agreement
in respect of the Company to which the Seller is a party and all applicable
Laws. The Seller agrees to execute such further Consents as are necessary for
the Company to effect the Exchange.

 

article II.

closing

 

2.1       Closing. The closing of the transactions contemplated by this
Agreement (“Closing”) shall occur at a mutually agreeable time and place within
five business days after all the closing conditions to this Agreement have been
satisfied or waived, or at such other date, time or place as the Purchaser and
the Company may agree (the date of such Closing, the “Closing Date”).

 

article III.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Except as set forth in the disclosure schedules delivered by the Purchaser to
the Company on the date hereof (the “Purchaser Disclosure Schedules”), the
Section numbers of which are numbered to correspond to the Section numbers of
this Agreement to which they refer, or in the SEC Reports (as defined below),
the Purchaser represents and warrants to the Company, as follows:

 

3.1       Due Organization and Good Standing. The Purchaser is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Nevada. The Purchaser has all requisite corporate power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted. The Purchaser is duly qualified or licensed and in good
standing to conduct business in each jurisdiction in which the character of the
property owned, leased or operated by it or the nature of the business conducted
by it makes such qualification or licensing necessary, except for any deviations
from any of the foregoing that would not reasonably be expected to have a
Material Adverse Effect on the Purchaser. The Purchaser has heretofore made
available to the Company accurate and complete copies of the Purchaser Charter,
as currently in effect.

 

3.2       Authorization; Binding Agreement. The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
the Purchaser’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby (a) have been duly and
validly authorized by the board of directors of the Purchaser, and (b) no other
corporate proceedings, other than as set forth elsewhere in the Agreement, on
the part of the Purchaser are necessary to authorize the execution and delivery
of this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery of this Agreement by the
other Parties hereto, constitutes the valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting the enforcement of creditors’ rights generally or
by any applicable statute of limitation or by any valid defense of set-off or
counterclaim, and the fact that equitable remedies or relief (including the
remedy of specific performance) are subject to the discretion of the court from
which such relief may be sought (collectively, the “Enforceability Exceptions”).

 

  -3- 

 

 

3.3       Governmental Approvals. No Consent of or with any Governmental
Authority, on the part of the Purchaser is required to be obtained or made in
connection with the execution, delivery or performance by the Purchaser of this
Agreement or the consummation by the Purchaser of the transactions contemplated
hereby, other than (a) such filings as may be required in any jurisdiction where
the Purchaser is qualified or authorized to conduct business as a foreign
corporation in order to maintain such qualification or authorization, (b) such
filings as contemplated by this Agreement, (c) any filings required with
applicable Securities SROs with respect to the transactions contemplated by this
Agreement, (d) applicable requirements, if any, of the Securities Act, the
Exchange Act, and/or any state “blue sky” securities Laws, and the rules and
regulations thereunder, and (e) where the failure to obtain or make such
Consents or to make such filings or notifications, would not reasonably be
expected to have a Material Adverse Effect on the Purchaser.

 

3.4       No Conflict With Other Instruments. The execution and delivery by the
Purchaser of this Agreement, the consummation by the Purchaser of the
transactions contemplated hereby, and compliance by the Purchaser with any of
the provisions hereof will not result in the breach of any term or provision of,
constitute a default under, or terminate, accelerate or modify the terms of, any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Purchaser is a party or to which any of its assets, properties or
operations are subject, except to the extent that such breach would not
reasonably be expected to have a Material Adverse Effect on the Purchaser.

 

3.5       Capitalization.

 

(a)       As of the date hereof, the Purchaser is authorized to issue (i)
400,000,000 shares of Common Stock, of which 400,000,000 shares are issued and
outstanding, and (ii) 5,000,000 shares of preferred stock, par value $0.001 per
share, of which no shares are issued and outstanding. Following the date hereof,
and prior to the Closing Date, the Purchaser will use its best efforts to effect
the Purchaser Charter Amendments (as defined below). Following the effective
date of the Purchaser Charter Amendments, but prior to the Closing Date, the
Purchaser will be authorized to issue (y) 2,000,000,000 shares of Common Stock,
of which 4,000,000 will be issued and outstanding, and (x) no shares of
preferred stock. All outstanding shares of Common Stock as of the date hereof
are duly authorized, validly issued, fully paid and non-assessable and not
subject to or issued in violation of any purchase option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the NRS, the Purchaser Charter or any Contract to which the
Purchaser is a party. None of the outstanding Common Stock has been issued in
violation of any applicable securities Laws.

 

(b)       Prior to giving effect to the transactions contemplated by this
Agreement, except as set forth in the SEC Reports, the Recitals, and Section
12.1, the Purchaser does not have any Subsidiaries or own any equity interests
in any other Person.

 

(c)       Except as set forth in this Agreement and the SEC Reports, there are
no (i) outstanding options, warrants, puts, calls, convertible securities,
preemptive or similar rights, (ii) bonds, debentures, notes or other
Indebtedness having general voting rights or that are convertible or
exchangeable into securities having such rights or (iii) subscriptions or other
rights, agreements, arrangements, Contracts or commitments of any character (A)
relating to the issued or unissued shares of the Purchaser, or (B) obligating
the Purchaser to issue, transfer, deliver or sell or cause to be issued,
transferred, delivered, sold or repurchased any options or shares or securities
convertible into or exchangeable for such shares, or (C) obligating the
Purchaser to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment for such
capital shares. Other than as expressly set forth in this Agreement or in the
SEC Reports, there are no outstanding obligations of the Purchaser to
repurchase, redeem or otherwise acquire any shares of the Purchaser or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Person, and there are no shareholders
agreements, voting trusts or other agreements or understandings to which the
Purchaser is a party with respect to the voting of any shares of the Purchaser.

 

  -4- 

 

 

(d)       All Indebtedness of the Purchaser is disclosed in the SEC Reports. No
Indebtedness of the Purchaser contains any restriction upon: (i) the prepayment
of any of such Indebtedness, (ii) the incurrence of Indebtedness by the
Purchaser or (iii) the ability of the Purchaser to grant any Lien on its
properties or assets.

 

(e)       Since January 1, 2014, and except as contemplated by this Agreement or
disclosed in the SEC Reports, the Purchaser has not declared or paid any
distribution or dividend in respect of its shares and has not repurchased,
redeemed or otherwise acquired any of its shares, and the Purchaser’s board of
directors has not authorized any of the foregoing.

 

3.6       SEC Filings and Purchaser Financials.

 

(a)       The Purchaser, since January 1, 2014, has filed all forms, reports,
schedules, statements, registrations statements, prospectuses and other
documents required to be filed or furnished by the Purchaser with the SEC under
the Securities Act and/or the Exchange Act, together with any amendments,
restatements or supplements thereto. Except to the extent available on the SEC’s
web site through EDGAR, the Purchaser has delivered to the Company copies in the
form filed with the SEC of all of the following: (i) the Purchaser’s Annual
Reports on Form 10-K for each fiscal year of the Purchaser beginning with the
year ended December 31, 2014, (ii) the Purchaser’s Quarterly Reports on Form
10-Q for each fiscal quarter that the Purchaser filed such reports to disclose
its quarterly financial results in each of the fiscal years of the Purchaser
referred to in clause (i) above, and (iii) all other forms, reports,
registration statements, prospectuses and other documents (other than
preliminary materials) filed by the Purchaser with the SEC since the beginning
of the first fiscal year referred to in clause (i) above (the forms, reports,
registration statements, prospectuses and other documents referred to in clauses
(i), (ii) and (iii) above, whether or not available through EDGAR, are,
collectively, the “SEC Reports”). The SEC Reports (y) were prepared in all
material respects in accordance with the requirements of the Securities Act and
the Exchange Act, as the case may be, and the rules and regulations thereunder
and (z) did not, as of their respective effective dates (in the case of SEC
Reports that are registration statements filed pursuant to the requirements of
the Securities Act) and at the time they were filed with the SEC (in the case of
all other SEC Reports) contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading. As used in this Section 3.6, the term “file”
shall be broadly construed to include any manner permitted by SEC rules and
regulations in which a document or information is furnished, supplied or
otherwise made available to the SEC.

 

(b)       The financial statements and notes contained or incorporated by
reference in the SEC Reports (the “Purchaser Financials”), fairly present in all
material respects the financial position and the results of operations, changes
in shareholders’ equity, and cash flows of the Purchaser at the respective dates
of and for the periods referred to in such financial statements, all in
accordance with (i) GAAP methodologies applied on a consistent basis throughout
the periods involved and (ii) Regulation S-X or Regulation S-K, as applicable
(except as may be indicated in the notes thereto and for the omission of notes
and audit adjustments in the case of unaudited quarterly financial statements to
the extent permitted by Regulation S-X or Regulation S-K, as applicable).

 

  -5- 

 

 

(c)       Except as and to the extent reflected or reserved against in the
Purchaser Financials, the Purchaser has not incurred any Liabilities or
obligations of the type required to be reflected on a balance sheet in
accordance with GAAP that are not adequately reflected or reserved on or
provided for in the Purchaser Financials, other than Liabilities of the type
required to be reflected on a balance sheet in accordance with GAAP that have
been incurred in the ordinary course of business and which would not reasonably
be expected to have a Material Adverse Effect on the Purchaser.

 

3.7       Absence of Certain Changes. As of the date of this Agreement, the
Purchaser has, since September 30, 2016, not been subject to a Material Adverse
Effect.

 

3.8       Compliance with Laws. The Purchaser is in compliance with all Laws
applicable to it and the conduct of its business except for such noncompliance
which would not reasonably be expected to have a Material Adverse Effect on the
Purchaser, and the Purchaser has not received written notice alleging any
violation of applicable Law in any material respect by the Purchaser.

 

3.9       Actions; Orders; Permits. There is no pending or, to the Knowledge of
the Purchaser, threatened Action to which the Purchaser is subject which would
reasonably be expected to have a Material Adverse Effect on the Purchaser. There
is no material Action that the Purchaser has pending against any other Person.
The Purchaser is not subject to any material Orders of any Governmental
Authority, nor are any such Orders pending. The Purchaser holds all Permits
necessary to lawfully conduct its business as presently conducted, and to own,
lease and operate its assets and properties, all of which are in full force and
effect, except where the failure to hold such Permit or for such Permit to be in
full force and effect would not reasonably be expected to have a Material
Adverse Effect on the Purchaser.

 

3.10       Taxes and Returns.

 

(a)       The Purchaser has or will have timely filed, or caused to be timely
filed, all Tax Returns by it, which Tax Returns are true, accurate, correct and
complete, and has paid, collected or withheld, or caused to be paid, collected
or withheld, all Taxes required to be paid, collected or withheld, other than
such Taxes for which adequate reserves in the Purchaser Financials have been
established in accordance with GAAP. There are no audits, examinations,
investigations or other proceedings pending against the Purchaser in respect of
any Tax, and the Purchaser has not been notified in writing of any proposed Tax
claims or assessments against the Purchaser (other than, in each case, claims or
assessments for which adequate reserves in the Purchaser Financials have been
established in accordance with GAAP or are immaterial in amount). There are no
Liens with respect to any Taxes upon any of the Purchaser’s assets, other than
Permitted Liens. The Purchaser has no outstanding waivers or extensions of any
applicable statute of limitations to assess any material amount of Taxes. There
are no outstanding requests by the Purchaser for any extension of time within
which to file any Tax Return or within which to pay any Taxes shown to be due on
any Tax Return.

 

(b)       Since September 30, 2016, the Purchaser has not (i) changed any Tax
accounting methods, policies or procedures except as required by a change in
Law, (ii) made, revoked, or amended any material Tax election, (iii) filed any
amended Tax Returns or claim for refund or (iv) entered into any closing
agreement affecting or otherwise settled or compromised any material Tax
Liability or refund.

 

3.11       Properties. Except as set forth in the SEC Reports, the Purchaser
does not own, license or otherwise have any right, title or interest in any
material Intellectual Property and does not own or lease any material real
property or Personal Property.

 

  -6- 

 

 

3.12       Material Contracts.

 

(a)       Except as set forth in the SEC Reports, other than this Agreement,
there are no Contracts to which the Purchaser is a party or by which any of its
properties or assets may be bound, subject or affected, which (i) creates or
imposes a Liability greater than $50,000, (ii) may not be cancelled by the
Purchaser on less than sixty days’ prior notice without payment of a material
penalty or termination fee or (iii) prohibits, prevents, restricts or impairs in
any material respect any business practice of the Purchaser as its business as
is currently conducted, any acquisition of material property by the Purchaser,
or restricts in any material respect the ability of the Purchaser from engaging
in business as currently conducted by it or from competing with any other Person
(each, a “Purchaser Material Contract”). All Purchaser Material Contracts have
been made available to the Company other than those that are exhibits to the SEC
Reports.

 

(b)       With respect to each Purchaser Material Contract: (i) the Purchaser
Material Contract was entered into at arms’ length and in the ordinary course of
business; (ii) the Purchaser Material Contract is legal, valid, binding and
enforceable in all material respects against the Purchaser and, to the Knowledge
of the Purchaser, the other parties thereto, and is in full force and effect
(except as such enforcement may be limited by the Enforceability Exceptions);
(iii) the Purchaser is not in breach or default in any material respect, and no
event has occurred that with the passage of time or giving of notice or both
would constitute such a breach or default in any material respect by the
Purchaser, or permit termination or acceleration by the other party, under such
Purchaser Material Contract; and (iv) to the Knowledge of the Purchaser, no
other party to any Purchaser Material Contract is in breach or default in any
material respect, and no event has occurred that with the passage of time or
giving of notice or both would constitute such a breach or default by such other
party, or permit termination or acceleration by the Purchaser under any
Purchaser Material Contract.

 

3.13       Transactions with Affiliates. The SEC Reports set forth the Contracts
and arrangements that are in existence as of the date of this Agreement under
which there are any existing or future Liabilities or obligations between the
Purchaser and any (a) present or former director, officer or employee or
Affiliate of the Purchaser, or any family member of any of the foregoing, or (b)
record or beneficial owner of more than five percent of the outstanding Common
Stock as of the date hereof.

 

3.14       Finders and Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission from the
Purchaser, the Target Companies or any of their respective Affiliates in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of the Purchaser.

 

3.15       Ownership of Exchange Shares. All Exchange Shares issued and
delivered in accordance with Article I to the Seller shall be, upon issuance and
delivery of such Exchange Shares, fully paid and non-assessable, free and clear
of all Liens, other than restrictions arising from applicable securities Laws,
this Agreement and any Liens incurred by the Seller, and the issuance and sale
of such Exchange Shares pursuant hereto will not be subject to or give rise to
any preemptive rights or rights of first refusal.

 

3.16       Independent Investigation. The Purchaser has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Target Companies, and acknowledges that it has been provided adequate access to
the personnel, properties, assets, premises, books and records, and other
documents and data of the Target Companies for such purpose. The Purchaser
acknowledges and agrees that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, it has relied
solely upon its own investigation and the express representations and warranties
of the Company and the Seller set forth in Article IV and Article V (including
the related portions of the Company Disclosure Schedules and any Supplemental
Disclosure Schedules provided by the Company or the Seller); and (b) none of the
Company, the Seller or their respective Representatives have made any
representation or warranty as to the Target Companies, the Seller or this
Agreement, except as expressly set forth in Article IV and Article V (including
the related portions of the Company Disclosure Schedules and Supplemental
Disclosure Schedules provided by the Company or the Seller).

 

  -7- 

 

 

article IV.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedules delivered by the Company to the
Purchaser on the date hereof (the “Company Disclosure Schedules”), the Section
numbers of which are numbered to correspond to the Section numbers of this
Agreement to which they refer, the Company hereby represents and warrants to the
Purchaser as follows:

 

4.1       Due Organization and Good Standing. The Company is a business company
duly organized on April 21, 2015 (the “Company Incorporation Date”), validly
existing and in good standing under the Laws of the British Virgin Islands and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Each Subsidiary of the
Company is a corporation or other entity duly formed, validly existing and in
good standing under the Laws of its jurisdiction of organization and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted. Each Target Company is duly
qualified or licensed and in good standing in the jurisdiction in which it is
incorporated or registered and in each other jurisdiction where it does business
or operates to the extent that the character of the property owned, or leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary. The Company has provided to the Purchaser
accurate and complete copies of the Company Charter and the Organizational
Documents of each of its Subsidiaries, each as amended to date and as currently
in effect. No Target Company is in violation of any provision of its
Organizational Documents.

 

4.2       Authorization; Binding Agreement. The Company has all requisite
corporate power and authority to execute and deliver this Agreement, to perform
the Company’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, (a) have been duly and
validly authorized by the Company’s board of directors and the Company’s
shareholders to the extent required by the Company Charter, the BVI Act, any
other applicable Law or any Contract to which the Company or any of its
shareholders is a party or by which it or its securities are bound and (b) no
other proceedings on the part of the Company are necessary to authorize the
execution and delivery of this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Company and assuming the due authorization, execution and
delivery of this Agreement, constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to the Enforceability Exceptions.

 

4.3       Capitalization.

 

(a)       The Company is authorized to issue 50,000 Company Ordinary Shares, one
(1) of which shares is issued and outstanding. Prior to giving effect to the
transactions contemplated by this Agreement, the Seller is the legal
(registered) and beneficial owner of all of the issued and outstanding shares
and other equity interests in or of the Company, all of which shares and other
equity interests are owned free and clear of any Liens. The Purchased Shares to
be delivered by the Seller to the Purchaser at the Closing constitute all of the
issued and outstanding shares and other equity interests in or of the Company.
All of the outstanding shares and other equity interests in or of the Company
have been duly authorized, are fully paid and non-assessable and not in
violation of any purchase option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the BVI Act, any
other applicable Law, the Company Charter or any Contract to which the Company
is a party or by which it or its securities are bound. The Company holds no
shares or other equity interests in or of the Company in its treasury. None of
the outstanding shares or other equity interests in or of the Company were
issued in violation of any applicable securities Laws.

 

  -8- 

 

 

(b)       There are no options, warrants or other rights to subscribe for or
purchase any shares or other equity interests in or of the Company or securities
convertible into or exchangeable for, or that otherwise confer on the holder any
right to acquire any shares or other equity interests in or of the Company, or
preemptive rights or rights of first refusal or first offer, nor are there any
Contracts, commitments, arrangements or restrictions to which the Company or any
of its shareholders is a party or bound relating to any equity securities of the
Company, whether or not outstanding. There are no outstanding or authorized
equity appreciation, phantom equity or similar rights with respect to the
Company. There are no voting trusts, proxies, shareholder agreements or any
other agreements or understandings with respect to the voting of the Company’s
shares or other equity interests. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any shares
or other equity interests or securities in or of the Company, nor has the
Company granted any registration rights to any Person with respect to the
Company’s equity securities. All of the Company’s securities have been granted,
offered, sold and issued in compliance with all applicable securities Laws. As a
result of the consummation of the transactions contemplated by this Agreement,
no shares or other equity interests in or of the Company are issuable and no
rights in connection with any interests, warrants, rights, options or other
securities of the Company accelerate or otherwise become triggered (whether as
to vesting, exercisability, convertibility or otherwise).

 

(c)       Since the Company Incorporation Date, the Company has not declared or
paid any distribution or dividend in respect of its shares or other equity
interests and has not repurchased, redeemed or otherwise acquired any shares or
other equity interests in or of the Company, and the board of directors of the
Company has not authorized any of the foregoing.

 

4.4       Subsidiaries. Schedule 4.4 sets forth the name of each Subsidiary of
the Company, and with respect to each Subsidiary (a) its jurisdiction of
organization, (b) its authorized shares or other equity interests (if
applicable), (c) the number of issued and outstanding shares or other equity
interests and the record holders and beneficial owners thereof and (d) its Tax
election to be treated as a corporate or a disregarded entity under the Code and
any state or applicable non-U.S. Tax laws, if any. All of the outstanding equity
securities of each Subsidiary of the Company are duly authorized and validly
issued, fully paid and non-assessable (if applicable), and were offered, sold
and delivered in compliance with all applicable securities Laws, and owned by
the Company or one of its Subsidiaries free and clear of all Liens (other than
those, if any, imposed by such Subsidiary’s Organizational Documents). There are
no Contracts to which the Company or any of its Affiliates is a party or bound
with respect to the voting (including voting trusts or proxies) of the shares or
other equity interests of any Subsidiary of the Company other than the
Organizational Documents of any such Subsidiary. There are no outstanding or
authorized options, warrants, rights, agreements, subscriptions, convertible
securities or commitments to which any Subsidiary of the Company is a party or
which are binding upon any Subsidiary of the Company providing for the issuance
or redemption of any shares or other equity interests in or of any Subsidiary of
the Company. There are no outstanding equity appreciation, phantom equity,
profit participation or similar rights granted by any Subsidiary of the Company.
No Subsidiary of the Company has any limitation on its ability to make any
distributions or dividends to its equity holders, whether by Contract, Order or
applicable Law. Except for the equity interests of the Subsidiaries listed on
Schedule 4.4, the Company does not own or have any rights to acquire, directly
or indirectly, any shares or other equity interests of any Person. None of the
Company or its Subsidiaries is a participant in any joint venture, partnership
or similar arrangement. There are no outstanding material contractual
obligations of the Company or its Subsidiaries to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
other Person (other than loans to customers in the ordinary course of business).

 

  -9- 

 

 

4.5       Governmental Approvals. No Consent of or with any Governmental
Authority on the part of any Target Company is required to be obtained or made
in connection with the execution, delivery or performance by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby other than such filings as contemplated by this Agreement.

 

4.6       No Conflict With Other Instruments. The execution and delivery by the
Company of this Agreement, the consummation by the Company of the transactions
contemplated hereby, and compliance by the Company with any of the provisions
hereof will not result in the breach of any term or provision of, constitute a
default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which any
of the Target Companys is a party or to which any of their assets, properties or
operations are subject, except to the extent that such breach would not
reasonably be expected to have a Material Adverse Effect on the Company.

 

4.7       Financial Statements.

 

(a)       As used herein, the term “Company Financials” means the audited
consolidated financial statements of the Target Companies (including, in each
case, any related notes thereto), consisting of the consolidated balance sheets
of the Target Companies as of December 31, 2016 (the “Balance Sheet Date”) and
December 31, 2015, and the related consolidated audited income statements,
changes in shareholder equity and statements of cash flows for the years then
ended. The Company Financials (i) accurately reflect the books and records of
the Target Companies as of the times and for the periods referred to therein,
(ii) were prepared in accordance with GAAP, consistently applied throughout and
among the periods involved (except that the unaudited statements exclude the
footnote disclosures and other presentation items required for GAAP and exclude
year-end adjustments which will not be material in amount), and (iii) fairly
present in all material respects the financial position of the Target Companies
as of the respective dates thereof and the results of the operations and cash
flows of the Target Companies for the periods indicated.

 

(b)       Each Target Company maintains accurate books and records reflecting
its assets and Liabilities and maintains proper and adequate internal accounting
controls that provide reasonable assurance that (i) such Target Company does not
maintain any off-the-book accounts and that such Target Company’s assets are
used only in accordance with the Target Company’s management directives, (ii)
transactions are executed with management’s authorization, (iii) transactions
are recorded as necessary to permit preparation of the financial statements of
such Target Company and to maintain accountability for such Target Company’s
assets, (iv) access to such Target Company’s assets is permitted only in
accordance with management’s authorization, (v) the reporting of such Target
Company’s assets is compared with existing assets at regular intervals and
verified for actual amounts and (vi) accounts, notes and other receivables are
recorded accurately, and proper and adequate procedures are implemented to
effect the collection of accounts, notes and other receivables on a current and
timely basis. No Target Company has been subject to or involved in any material
fraud that involves management or other employees who have a significant role in
the internal controls over financial reporting of the Company and its
Subsidiaries. Since the Company Incorporation Date, no Target Company or its
Representatives has received any written complaint, allegation, assertion or
claim regarding the accounting or auditing practices, procedures, methodologies
or methods of any Target Company or its internal accounting controls, including
any material written complaint, allegation, assertion or claim that any Target
Company has engaged in questionable accounting or auditing practices.

 

  -10- 

 

 

(c)       No Target Company has ever been subject to the reporting requirements
of Sections 13(a) and 15(d) of the Exchange Act.

 

(d)       All material Indebtedness of the Target Companies is disclosed in the
financial statements and related notes previously delivered to the Purchaser. No
Indebtedness of any Target Company contains any restriction upon (i) the
prepayment of any of such Indebtedness, (ii) the incurrence of Indebtedness by
any Target Company, or (iii) the ability of the Target Companies to grant any
Lien on their respective properties or assets.

 

(e)       No Target Company is subject to any Liabilities or obligations
(whether or not required to be reflected on a balance sheet prepared in
accordance with GAAP), except for those that are either (i) adequately reflected
or reserved on or provided for in the consolidated balance sheet of the Company
and its Subsidiaries as of the Balance Sheet Date contained in the Company
Financials or (ii) not material and that were incurred after the Balance Sheet
Date in the ordinary course of business consistent with past practice (other
than Liabilities for breach of any Contract or violation of any Law).

 

(f)       All financial projections with respect to the Target Companies that
were delivered by or on behalf of the Company to the Purchaser or its
Representatives were prepared in good faith using assumptions that the Company
believes to be reasonable.

 

4.8       Absence of Certain Changes. Since January 1, 2017, each Target Company
has (a) conducted its business only in the ordinary course of business
consistent with past practice, (b) not been subject to a Material Adverse Effect
and (c) has not taken any action or committed or agreed to take any action that
would be prohibited by Section 6.2(b) if such action were taken on or after the
date hereof without the consent of the Purchaser.

 

4.9       Compliance with Laws. Except for such noncompliance which would not
reasonably be expected to have a Material Adverse Effect on the Purchaser, no
Target Company is or has been in material conflict or non-compliance with, or in
material default or violation of, nor has any Target Company received, since the
Company Incorporation Date, any written or, to the Knowledge of the Company,
oral notice of any material conflict or non-compliance with, or material default
or violation of, any applicable Laws by which it or any of its properties,
assets, employees, business or operations are or were bound or affected.

 

4.10       Company Permits. Each Target Company (and its employees who are
legally required to be licensed by a Governmental Authority in order to perform
his or her duties with respect to his or her employment with any Target
Company), holds all Permits necessary to lawfully conduct in all material
respects its business as presently conducted and as currently contemplated to be
conducted, and to own, lease and operate its assets and properties
(collectively, the “Company Permits”). The Company has made available to the
Purchaser true, correct and complete copies of all material Company Permits. All
of the Company Permits are in full force and effect, and no suspension or
cancellation of any of the Company Permits is pending or, to the Company’s
Knowledge, threatened. No Target Company is in violation in any material respect
of the terms of any Company Permit.

 

4.11       Litigation. There is no (a) Action of any nature pending or, to the
Company’s Knowledge, threatened, nor is there any reasonable basis for any
Action to be made, or (b) Order pending now or rendered by a Governmental
Authority since the Company Incorporation Date, in either case of (a) or (b) by
or against any Target Company, its current or former directors, officers or
equity holders (provided, that any litigation involving the directors, officers
or equity holders of a Target Company must be related to the Target Company’s
business, equity securities or assets), its business, equity securities or
assets. Since the Company Incorporation Date, none of the current or former
officers, senior management or directors of any Target Company have been charged
with, indicted for, arrested for, or convicted of any felony or any crime
involving fraud.

 

  -11- 

 

 

4.12       Material Contracts.

 

(a)       Schedule 4.12(a) sets forth a true, correct and complete list of, and
the Company has made available to the Purchaser (including written summaries of
oral Contracts), true, correct and complete copies of, each Contract to which
any Target Company is a party or by which any Target Company, or any of its
properties or assets are bound or affected (each contract required to be set
forth on Schedule 4.12(a), a “Company Material Contract”) that:

 

  (i) contains covenants that limit the ability of any Target Company (A) to
compete in any line of business or with any Person or in any geographic area or
to sell, or provide any service or product or solicit any Person, including any
non-competition covenants, employee and customer non-solicit covenants,
exclusivity restrictions, rights of first refusal or most-favored pricing
clauses or (B) to purchase or acquire an interest in any other Person;        
(ii) involves any joint venture, profit-sharing, partnership, limited liability
company or other similar agreement or arrangement relating to the formation,
creation, operation, management or control of any partnership or joint venture;
        (iii) involves any exchange traded, over the counter or other swap, cap,
floor, collar, futures contract, forward contract, option or other derivative
financial instrument or Contract, based on any commodity, security, instrument,
asset, rate or index of any kind or nature whatsoever, whether tangible or
intangible, including currencies, interest rates, foreign currency and indices;
        (iv) evidences Indebtedness (whether incurred, assumed, guaranteed or
secured by any asset) of any Target Company having an outstanding principal
amount in excess of $20,000;         (v) involves the acquisition or
disposition, directly or indirectly (by merger or otherwise), of assets with an
aggregate value in excess of $20,000 (other than in the ordinary course of
business consistent with past practice) or shares or other equity interests in
or of another Person;         (vi) relates to any merger, consolidation or other
business combination with any other Person or the acquisition or disposition of
any other entity or its business or material assets or the sale of any Target
Company, its business or material assets;         (vii) by its terms,
individually or with all related Contracts, calls for aggregate payments or
receipts by the Target Companies under such Contract or Contracts of more than
$20,000 in the aggregate;         (viii) obligates the Target Companies to
provide continuing indemnification or a guarantee of obligations of a third
party after the date hereof in excess of $20,000;         (ix) is between any
Target Company and any Top Customer or Top Supplier (both as defined below)
(other than in the ordinary course of business);

 

  -12- 

 

 

  (x) is between any Target Company and any directors, officers or employees of
a Target Company (other than at-will employment arrangements with employees
entered into in the ordinary course of business consistent with past practice),
including all non-competition, severance and indemnification agreements, or any
Related Person;         (xi) obligates the Target Companies to make any capital
commitment or expenditure in excess of $20,000 (including pursuant to any joint
venture);         (xii) relates to a material settlement entered into since the
Company Incorporation Date or under which any Target Company has outstanding
obligations (other than customary confidentiality obligations or in the ordinary
course of business);         (xiii) provides another Person (other than another
Target Company or any manager, director or officer of any Target Company) with a
power of attorney;   (xiv) relates to the development, ownership, licensing or
use of any Intellectual Property by, to or from any Target Company, other than
Off-the-Shelf Software Agreements (as defined below); or   (xv) is otherwise
material to any Target Company and not described in clauses (i) through (xiv)
above.

 

(b)       With respect to each Company Material Contract: (i) such Company
Material Contract is valid and binding and enforceable in all respects against
the Target Company party thereto (subject to the Enforceability Exceptions) and,
to the Knowledge of the Company, each other party thereto, and is in full force
and effect; (ii) neither the execution of this Agreement nor the consummation of
the transactions contemplated by this Agreement will affect the validity or
enforceability of any Company Material Contract; (iii) no Target Company is in
breach or default in any respect, and no event has occurred that with the
passage of time or giving of notice or both would constitute a breach or default
by any Target Company, or permit termination or acceleration by the other party
thereto, under such Company Material Contract; (iv) to the Knowledge of the
Company, no other party to such Company Material Contract is in breach or
default in any respect, and no event has occurred that with the passage of time
or giving of notice or both would constitute such a breach or default by such
other party, or permit termination or acceleration by any Target Company, under
such Company Material Contract; (v) no Target Company has received written or,
to the Knowledge of the Company, oral notice of an intention by any party to any
such Company Material Contract that provides for a continuing obligation by any
party thereto to terminate such Company Material Contract or amend the terms
thereof, other than modifications in the ordinary course of business that do not
adversely affect any Target Company; and (vi) no Target Company has waived any
rights under any such Company Material Contract.

 

4.13       Intellectual Property.

 

(a)       Schedule 4.13(a)(i) sets forth: (i) all Patents, Trademarks, Internet
Assets and Copyrights owned or licensed by a Target Company or otherwise used or
held for use by a Target Company in which a Target Company is the owner,
applicant or assignee (”Company Registered IP”), specifying as to each item, as
applicable: (A) the nature of the item, including the title, (B) the owner of
the item, (C) the jurisdictions in which the item is issued or registered or in
which an application for issuance or registration has been filed and (D) the
issuance, registration or application numbers and dates; and (ii) all material
unregistered Intellectual Property owned or purported to be owned by a Target
Company. Schedule 4.13(a)(ii) sets forth all licenses, sublicenses and other
agreements or permissions (“Company IP Licenses”) (other than “shrink wrap,”
“click wrap,” and “off the shelf” software agreements and other agreements for
Software commercially available on reasonable terms to the public generally with
license, maintenance, support and other fees of less than $2,000 per year
(collectively, “Off-the-Shelf Software Agreements”), which are not required to
be listed, although such licenses are “Company IP Licenses” as that term is used
herein), under which a Target Company is a licensee or otherwise is authorized
to use or practice any Intellectual Property, and describes (A) the applicable
Intellectual Property licensed, sublicensed or used and (B) any royalties,
license fees or other compensation due from a Target Company, if any. Each
Target Company owns, free and clear of all Liens (other than Permitted Liens),
has valid and enforceable rights in, and has the unrestricted right to use,
sell, license, transfer or assign, all Intellectual Property currently used,
licensed or held for use by such Target Company, and previously used or licensed
by such Target Company, except for the Intellectual Property that is the subject
of the Company IP Licenses. For each Patent and Patent application in the
Company Registered IP, the Target Companies have obtained valid assignments of
inventions from each inventor. Except as set forth on Schedule 4.13(a)(iii), all
Company Registered IP is owned exclusively by the applicable Target Company
without obligation to pay royalties, licensing fees or other fees, or otherwise
account to any third party with respect to such Company Registered IP.

 

  -13- 

 

 

(b)       Each Target Company has a valid and enforceable license to use all
Intellectual Property that is the subject of the Company IP Licenses applicable
to such Target Company. The Company IP Licenses include all of the licenses,
sublicenses and other agreements or permissions necessary to operate the Target
Companies as presently conducted. Each Target Company has performed all
obligations imposed on it in the Company IP Licenses, has made all payments
required to date, and such Target Company is not, nor, to the Knowledge of the
Company, is any other party thereto, in breach or default thereunder, nor has
any event occurred that with notice or lapse of time or both would constitute a
default thereunder. The continued use by the Target Companies of the
Intellectual Property that is the subject of the Company IP Licenses in the same
manner that it is currently being used is not restricted by any applicable
license of any Target Company. All registrations for Copyrights, Patents and
Trademarks that are owned by or exclusively licensed to any Target Company are
valid and in force, and all applications to register any Copyrights, Patents and
Trademarks are pending and in good standing, all without challenge of any kind.
No Target Company is party to any Contract that requires a Target Company to
assign to any Person all of its rights in any Intellectual Property developed by
a Target Company under such Contract.

 

(c)       Schedule 4.13(c) sets forth all licenses, sublicenses and other
agreements or permissions under which a Target Company is the licensor (each, an
“Outbound IP License”), and for each such Outbound IP License, describes (i) the
applicable Intellectual Property licensed, (ii) the licensee under such Outbound
IP License, and (iii) any royalties, license fees or other compensation due to a
Target Company, if any. Each Target Company has performed all obligations
imposed on it in the Outbound IP Licenses, and such Target Company is not, nor,
to the Knowledge of the Company, is any other party thereto, in breach or
default thereunder, nor has any event occurred that with notice or lapse of time
or both would constitute a default thereunder.

 

(d)       No Action is pending or, to the Company’s Knowledge, threatened that
challenges the validity, enforceability, ownership, or right to use, sell,
license or sublicense any Intellectual Property currently licensed, used or held
for use by the Target Companies in any material respect. No Target Company has
received any written or, to the Knowledge of the Company, oral notice or claim
asserting or suggesting that any infringement, misappropriation, violation,
dilution or unauthorized use of the Intellectual Property of any other Person is
or may be occurring or has or may have occurred, as a consequence of the
business activities of any Target Company, nor to the Knowledge of the Company
is there a reasonable basis therefor. There are no Orders to which any Target
Company is a party or is otherwise bound that (i) restrict the rights of a
Target Company to use, transfer, license or enforce any Intellectual Property
owned by a Target Company, (ii) restrict the conduct of the business of a Target
Company in order to accommodate a third Person’s Intellectual Property, or (iii)
grant any third Person any right with respect to any Intellectual Property owned
by a Target Company. No Target Company is currently infringing, or has, in the
past, infringed, misappropriated or violated any Intellectual Property of any
other Person in any material respect in connection with the ownership, use or
license of any Intellectual Property owned or purported to be owned by a Target
Company or, to the Knowledge of the Company, otherwise in connection with the
conduct of the respective businesses of the Target Companies. To the Company’s
Knowledge, no third party is infringing upon, has misappropriated or is
otherwise violating any Intellectual Property owned, licensed by, licensed to,
or otherwise used or held for use by any Target Company (“Company IP”) in any
material respect.

 

  -14- 

 

 

(e)       All employees and independent contractors of a Target Company have
assigned to the Target Companies all Intellectual Property arising from the
services performed for a Target Company by such Persons. No current or former
officers, employees or independent contractors of a Target Company have claimed
any ownership interest in any Intellectual Property owned by a Target Company.
To the Knowledge of the Company, there has been no violation of a Target
Company’s policies or practices related to protection of Company IP or any
confidentiality or nondisclosure Contract relating to the Intellectual Property
owned by a Target Company. The Company has provided the Purchaser with true and
complete copies of all written Contracts referenced in subsections under which
employees and independent contractors assigned their Intellectual Property to a
Target Company.

 

(f)       To the Knowledge of the Company, no Person has obtained unauthorized
access to third party information and data in the possession of a Target
Company, nor has there been any other compromise of the security,
confidentiality or integrity of such information or data. Each Target Company
has complied with all applicable Laws relating to privacy, personal data
protection, and the collection, processing and use of personal information and
its own privacy policies and guidelines. The operation of the business of the
Target Companies has not and does not materially violate any right to privacy or
publicity of any third person, or constitute unfair competition or trade
practices under applicable Law.

 

(g)       The consummation of any of the transactions contemplated by this
Agreement will neither violate nor by their terms result in the material breach,
material modification, cancellation, termination, suspension of, or acceleration
of any payments with respect to, or release of source code because of (i) any
Contract providing for the license or other use of Intellectual Property owned
by a Target Company, or (ii) any Company IP License. Following the Closing, the
Company shall be permitted to exercise, directly or indirectly through its
Subsidiaries, all of the Target Companies’ rights under such Contracts or IP
Licenses described in the previous sentence to the same extent that the Target
Companies would have been able to exercise had the transactions contemplated by
this Agreement not occurred, without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Target
Companies would otherwise be required to pay in the absence of such
transactions.

 

4.14       Taxes and Returns.

 

(a)       Each Target Company has or will have timely filed, or caused to be
timely filed, all Tax Returns and reports required to be filed by it (taking
into account all available extensions), which Tax Returns are true, accurate,
correct and complete in all material respects, and has paid, collected or
withheld, or caused to be paid, collected or withheld, all Taxes required to be
paid, collected or withheld, other than such Taxes for which adequate reserves
in the Company Financials have been established in accordance with GAAP. Each
Target Company has complied with all applicable Laws relating to Tax.

 

  -15- 

 

 

(b)       There is no current pending or, to the Knowledge of the Company,
threatened Action against a Target Company by a Governmental Authority in a
jurisdiction where the Target Company does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction.

 

(c)       No Target Company is being audited by any Tax authority or has been
notified in writing or, to the Knowledge of the Company, orally by any Tax
authority that any such audit is contemplated or pending. There are no claims,
assessments, audits, examinations, investigations or other Actions pending
against a Target Company in respect of any Tax, and no Target Company has been
notified in writing of any proposed Tax claims or assessments against it (other
than, in each case, claims or assessments for which adequate reserves in the
Company Financials have been established).

 

(d)       There are no Liens with respect to any Taxes upon any Target Company’s
assets, other than Permitted Liens.

 

(e)       Each Target Company has collected or withheld all Taxes currently
required to be collected or withheld by it, and all such Taxes have been paid to
the appropriate Governmental Authorities or set aside in appropriate accounts
for future payment when due.

 

(f)       No Target Company has any outstanding waivers or extensions of any
applicable statute of limitations to assess any amount of Taxes. There are no
outstanding requests by a Target Company for any extension of time within which
to file any Tax Return or within which to pay any Taxes shown to be due on any
Tax Return.

 

(g)       No Target Company has made any change in accounting method or received
a ruling from, or signed an agreement with, any taxing authority that would
reasonably be expected to have a material impact on its Taxes following the
Closing.

 

(h)       No Target Company has any Liability for the Taxes of another Person
(other than another Target Company) (i) under any applicable Tax Law, (ii) as a
transferee or successor, or (iii) by contract, indemnity or otherwise. No Target
Company is a party to or bound by any Tax indemnity agreement, Tax sharing
agreement or Tax allocation agreement or similar agreement, arrangement or
practice with respect to Taxes (including advance pricing agreement, closing
agreement or other agreement relating to Taxes with any Governmental Authority)
that will be binding on the Company or its Subsidiaries with respect to any
period following the Closing Date.

 

(i)       No Target Company has requested, or is the subject of or bound by any
private letter ruling, technical advice memorandum, closing agreement or similar
ruling, memorandum or agreement with any Governmental Authority with respect to
any Taxes, nor is any such request outstanding.

 

4.15       Real Property. Schedule 4.15 contains a complete and accurate list of
all premises currently leased or subleased or otherwise used or occupied by a
Target Company for the operation of the business of a Target Company (the
“Leased Premises”), and of all current leases, lease guarantees, agreements and
documents related thereto, including all amendments, terminations and
modifications thereof or waivers thereto (collectively, the “Company Real
Property Leases”), as well as the current annual rent and term under each
Company Real Property Lease. The Company has provided to the Purchaser a true
and complete copy of each of the Company Real Property Leases, and in the case
of any oral Company Real Property Lease, a written summary of the material terms
of such Company Real Property Lease. The Company Real Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default on the part of a Target Company or
any other party under any of the Company Real Property Leases, and no Target
Company has received notice of any such condition. No Target Company owns or has
ever owned any real property or any interest in real property (other than the
leasehold interests in the Company Real Property Leases).

 

  -16- 

 

 

4.16       Personal Property. Each item of Personal Property which is currently
owned, used or leased by a Target Company with a book value or fair market value
of greater than $20,000 is set forth on Schedule 4.16, along with, to the extent
applicable, a list of lease agreements and lease guarantees related thereto,
including all amendments, terminations and modifications thereof or waivers
thereto (“Company Personal Property Leases”). All such items of Personal
Property are in good operating condition and repair (reasonable wear and tear
excepted), and are suitable for their intended use in the business of the Target
Companies. The Company has provided to the Purchaser a true and complete copy of
each of the Company Personal Property Leases, and in the case of any oral
Company Personal Property Lease, a written summary of the material terms of such
Company Personal Property Lease. The Company Personal Property Leases are valid,
binding and enforceable in accordance with their terms and are in full force and
effect. To the Knowledge of the Company, no event has occurred which (whether
with or without notice, lapse of time or both or the happening or occurrence of
any other event) would constitute a default on the part of a Target Company or
any other party under any of the Company Personal Property Leases, and no Target
Company has received notice of any such condition.

 

4.17       Title to and Sufficiency of Assets. Each Target Company has good and
marketable title to, or a valid leasehold interest in or right to use, all of
its assets, free and clear of all Liens other than (a) Permitted Liens, (b) the
rights of lessors under leasehold interests and (c) Liens specifically
identified on the Company Financials. The assets (including Intellectual
Property rights and contractual rights) of the Target Companies constitute all
of the assets, rights and properties that are used in the operation of the
businesses of the Target Companies as it is now conducted and presently proposed
to be conducted or that are used or held by the Target Companies for use in the
operation of the businesses of the Target Companies, and taken together, are
adequate and sufficient for the operation of the businesses of the Target
Companies as currently conducted and as presently proposed to be conducted.

 

4.18       Employee Matters.

 

(a)       No Target Company is a party to any collective bargaining agreement or
other Contract with any group of employees, labor organization or other
representative of any of the employees of any Target Company and the Company has
no Knowledge of any activities or proceedings of any labor union or other party
to organize or represent such employees. There has not occurred or, to the
Knowledge of the Company, been threatened any strike, slow-down, picketing,
work- stoppage, or other similar labor activity with respect to any such
employees. There are no unresolved labor controversies (including unresolved
grievances and age or other discrimination claims), if any, that are pending or,
to the Knowledge of the Company, threatened between any Target Company and
Persons employed by or providing services to a Target Company. No current
officer or employee of a Target Company has provided any Target Company written
or, to the Knowledge of the Company, oral notice of his or her plan to terminate
his or her employment with any Target Company.

 

(b)       Each Target Company (i) is and has been in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, health and safety and wages and
hours, and other Laws relating to discrimination, disability, labor relations,
hours of work, payment of wages and overtime wages, pay equity, immigration,
workers compensation, working conditions, employee scheduling, occupational
safety and health, family and medical leave, and employee terminations, and have
not received written notice, or any other form of notice, that there is any
pending Action involving unfair labor practices against a Target Company, (ii)
is not liable for any material arrears of wages or any material penalty for
failure to comply with any of the foregoing, and (iii) is not liable for any
material payment to any Governmental Authority with respect to unemployment
compensation benefits, social security or other benefits or obligations for
employees, independent contractors or consultants (other than routine payments
to be made in the ordinary course of business and consistent with past
practice). There are no Actions pending or, to the Knowledge of the Company,
threatened against a Target Company brought by or on behalf of any applicant for
employment, any current or former employee, any Person alleging to be a current
or former employee, or any Governmental Authority, relating to any such Law or
regulation, or alleging breach of any express or implied contract of employment,
wrongful termination of employment, or alleging any other discriminatory,
wrongful or tortious conduct in connection with the employment relationship.

 

  -17- 

 

 

(c)       The Target Companies have paid in full to all employees all wages,
salaries, commission, bonuses and other compensation due to its employees,
including overtime compensation, and there are no severance payments which are
or could become payable by a Target Company to any employees under the terms of
any written or, to the Company’s Knowledge, oral agreement, or commitment or any
Law, custom, trade or practice. Each employee has entered into the Company’s
standard form of employee non-disclosure, inventions and restrictive covenants
agreement with the Company or its Subsidiaries (whether pursuant to a separate
agreement or incorporated as part of such employee’s overall employment
agreement), a copy of which has been provided to the Purchaser by the Company.

 

(d)       Each independent contractor of a Target Company is a party to a
written Contract with the applicable Target Company. Each such independent
contractor has entered into customary covenants regarding confidentiality,
non-competition and assignment of inventions and copyrights in such Person’s
agreement with a Target Company, a copy of which has been provided to the
Purchaser by the Company. For the purposes of applicable Law, including the
Code, all independent contractors who are currently, or since the Company
Incorporation Date have been, engaged by a Target Company are bona fide
independent contractors and not employees of a Target Company. Each independent
contractor is terminable on fewer than thirty days’ notice, without any
obligation of any Target Company to pay severance or a termination fee.

 

4.19       Benefit Plans.

 

(a)       No Target Company has ever maintained or contributed to (or had an
obligation to contribute to) any “employee benefit plan” (as defined in Section
3(3) of ERISA).

 

(b)       With respect to each Company Benefit Plan which covers any current or
former officer, director, consultant or employee (or beneficiary thereof) of a
Target Company, the Company has provided to the Purchaser accurate and complete
copies, if applicable, of all Company Benefit Plans and related trust agreements
or annuity Contracts (including any amendments, modifications or supplements
thereto).

 

(c)       With respect to each Company Benefit Plan: (i) such Company Benefit
Plan has been administered and enforced in all material respects in accordance
with its terms and the requirements of any and all applicable Laws, and has been
maintained, where required, in good standing with applicable regulatory
authorities and Governmental Authorities; (ii) no breach of fiduciary duty has
occurred; (iii) no Action is pending, or to the Company’s Knowledge, threatened
(other than routine claims for benefits arising in the ordinary course of
administration); and (iv) all contributions and premiums required to be made
with respect to a Company Benefit have been timely made. No Target Company has
incurred any obligation in connection with the termination of, or withdrawal
from, any Company Benefit Plan.

 

  -18- 

 

 

(d)       The present value of the accrued benefit liabilities (whether or not
vested) under each Company Benefit Plan, determined as of the end of the
Company’s most recently ended fiscal year on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the assets of
such Company Benefit Plan allocable to such benefit liabilities.

 

(e)       The consummation of the transactions contemplated by this Agreement
will not: (i) entitle any individual to severance pay, unemployment compensation
or other benefits or compensation; or (ii) accelerate the time of payment or
vesting, or increase the amount of any compensation due, or in respect of, any
individual.

 

(f)       Except to the extent required by applicable Law, no Target Company
provides health or welfare benefits to any former or retired employee or is
obligated to provide such benefits to any active employee following such
employee’s retirement or other termination of employment or service.

 

(g)       All Company Benefit Plans can be terminated at any time as of or after
the Closing Date without resulting in any liability to any Target Company, the
Purchaser or their respective Affiliates for any additional contributions,
penalties, premiums, fees, fines, excise taxes or any other charges or
liabilities.

 

4.20       Environmental Matters.

 

(a)       Each Target Company is and has been in compliance in all material
respects with all applicable Environmental Laws, including obtaining,
maintaining in good standing, and complying with all Permits required for its
business and operations by Environmental Laws (“Environmental Permits”), no
Action is pending or, to the Company’s Knowledge, threatened to revoke, modify,
or terminate any such Environmental Permit, and, to the Company’s Knowledge, no
facts, circumstances, or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require capital expenditures to achieve or maintain such continued compliance
with Environmental Laws and Environmental Permits.

 

(b)       No Target Company is the subject of any outstanding Order or Contract
with any Governmental Authority or other Person in respect of any (i)
Environmental Laws, (ii) Remedial Action, or (iii) Release or threatened Release
of a Hazardous Material. No Target Company has assumed, contractually or by
operation of Law, any Liabilities or obligations under any Environmental Laws.

 

(c)       No Action has been made or is pending, or to the Company’s Knowledge,
threatened against any Target Company or any assets of a Target Company alleging
either or both that a Target Company may be in material violation of any
Environmental Law or Environmental Permit or may have any material Liability
under any Environmental Law.

 

(d)       No Target Company has manufactured, treated, stored, disposed of,
arranged for or permitted the disposal of, generated, handled or released any
Hazardous Material, or owned or operated any property or facility, in a manner
that has given or would reasonably be expected to give rise to any material
Liability or obligation under applicable Environmental Laws. No fact,
circumstance, or condition exists in respect of any Target Company or any
property currently or formerly owned, operated, or leased by any Target Company
or any property to which a Target Company arranged for the disposal or treatment
of Hazardous Materials that could reasonably be expected to result in a Target
Company incurring any material Environmental Liabilities.

 

(e)       There is no investigation of the business, operations, or currently
owned, operated, or leased property of a Target Company or, to the Company’s
Knowledge, previously owned, operated, or leased property of a Target Company
pending or, to the Company’s Knowledge, threatened that could lead to the
imposition of any Liens under any Environmental Law or material Environmental
Liabilities.

 

  -19- 

 

 

(f)       To the Knowledge of the Company, there is not located at any of the
properties of a Target Company any (i) underground storage tanks, (ii)
asbestos-containing material, or (iii) equipment containing polychlorinated
biphenyls.

 

(g)       The Company has provided to the Purchaser all environmentally related
site assessments, audits, studies, reports and results of investigations that
have been performed in respect of the currently or previously owned, leased, or
operated properties of any Target Company.

 

4.21       Transactions with Related Persons. Except as set forth in the
financial statements and related notes previously delivered to the Purchaser, no
Target Company nor any of its Affiliates, nor any officer, director, manager,
employee, trustee or beneficiary of a Target Company or any of its Affiliates,
nor any immediate family member of any of the foregoing (whether directly or
indirectly through an Affiliate of such Person) (each of the foregoing, a
“Related Person”) is presently, or since the Company Incorporation Date has
been, a party to any transaction with a Target Company, including any Contract
or other arrangement (a) providing for the furnishing of services by (other than
as officers, directors or employees of the Target Company), (b) providing for
the rental of real property or Personal Property from or (c) otherwise requiring
payments to (other than for services or expenses as directors, officers or
employees of the Target Company in the ordinary course of business consistent
with past practice), any Related Person or any Person in which any Related
Person has an interest as an owner, officer, manager, director, trustee or
partner or in which any Related Person has any direct or indirect interest
(other than the ownership of securities representing no more than two percent of
the outstanding voting power or economic interest of a publicly traded company).
Except as set forth in the financial statements and related notes previously
delivered to the Purchaser, no Target Company has outstanding any Contract or
other arrangement or commitment with any Related Person, and no Related Person
owns any real property or Personal Property, or right, tangible or intangible
(including Intellectual Property) which is used in the business of any Target
Company.

 

4.22       Insurance.

 

(a)       Schedule 4.22(a) lists all insurance policies (by policy number,
insurer, coverage period, coverage amount, annual premium and type of policy)
held by a Target Company relating to a Target Company or its business,
properties, assets, directors, officers and employees, copies of which have been
provided to the Purchaser. All premiums due and payable under all such insurance
policies have been timely paid and the Company and its Subsidiaries are
otherwise in material compliance with the terms of such insurance policies. All
such insurance policies are in full force and effect, and to the Knowledge of
the Company, there is no threatened termination of, or material premium increase
with respect to, any of such insurance policies.

 

(b)       Schedule 4.22(b) identifies each individual insurance claim in excess
of $10,000 made by a Target Company since the Company Incorporation Date. Each
Target Company has reported to its insurers all claims and pending circumstances
that would reasonably be expected to result in a claim that could be covered by
any such insurance policies, except where such failure to report such a claim
would not be reasonably likely to be material to the Target Companies. No Target
Company has made any claim against an insurance policy as to which the insurer
is denying coverage.

 

4.23       Top Customers and Suppliers. Schedule 4.23 lists, by dollar volume
paid for each of (a) the period from the Company Incorporation Date to December
31, 2015, and (b) the twelve months ended on December 31, 2016, the key
customers of the Target Companies (the “Top Customers”) and the key suppliers of
goods or services to the Target Companies (the “Top Suppliers”). The
relationships of each Target Company with such suppliers and customers are good
commercial working relationships and (i) no Top Supplier or Top Customer within
the last twelve months has cancelled or otherwise terminated, or, to the
Company’s Knowledge, intends to cancel or otherwise terminate, any relationships
of such Person with a Target Company, (ii) no Top Supplier or Top Customer has
during the last twelve months decreased materially or, to the Company’s
Knowledge, threatened to stop, decrease or limit materially, or intends to
modify materially its relationships with a Target Company or intends to stop,
decrease or limit materially its products or services to any Target Company or
its usage or purchase of the products or services of any Target Company, (iii)
to the Company’s Knowledge, no Top Supplier or Top Customer intends to refuse to
pay any amount due to any Target Company or seek to exercise any remedy against
any Target Company, (iv) no Target Company has since the Company Incorporation
Date been engaged in any material dispute with any Top Supplier or Top Customer,
and (v) to the Company’s Knowledge, the consummation of the transactions
contemplated in this Agreement will not affect the relationship of any Target
Company with any Top Supplier or Top Customer.

 

  -20- 

 

 

4.24       Books and Records. All of the financial books and records of the
Target Companies are complete and accurate in all material respects and have
been maintained in the ordinary course consistent with past practice and in
accordance with applicable Laws.

 

4.25       Accounts Receivable. All accounts, notes and other receivables,
whether or not accrued, and whether or not billed, of the Target Companies (the
“Accounts Receivable”) arose from sales actually made or services actually
performed and represent valid obligations to a Target Company. None of the
Accounts Receivable are, to the Knowledge of the Company, subject to any right
of recourse, defense, deduction, return of goods, counterclaim, offset, or set
off on the part of the obligor in excess of any amounts reserved therefor on the
Company Financials. All of the Accounts Receivable are, to the Knowledge of the
Company, fully collectible according to their terms in amounts not less than the
aggregate amounts thereof carried on the books of the Target Companies (net of
reserves) within ninety days.

 

4.26       Certain Business Practices.

 

(a)       No Target Company, nor any of their respective Representatives acting
on their behalf, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees, to foreign or domestic political parties or campaigns or violated any
provision of the Foreign Corrupt Practices Act of 1977 or (iii) made any other
unlawful payment. No Target Company, nor any of their respective Representatives
acting on their behalf has directly or indirectly, given or agreed to give any
gift or similar benefit in any material amount to any customer, supplier,
governmental employee or other Person who is or may be in a position to help or
hinder any Target Company or assist any Target Company in connection with any
actual or proposed transaction.

 

(b)       The operations of each Target Company are and have been conducted at
all times in compliance with laundering statutes in all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority, and no Action involving a Target Company with respect to
the any of the foregoing is pending or, to the Knowledge of the Company,
threatened.

 

(c)       No Target Company or any of their respective directors or officers,
or, to the Knowledge of the Company, any other Representative acting on behalf
of a Target Company is currently identified on the specially designated
nationals or other blocked person list or otherwise currently subject to any
U.S. sanctions administered by OFAC, and no Target Company has, directly or
indirectly, used any funds, or loaned, contributed or otherwise made available
such funds to any Subsidiary, joint venture partner or other Person, in
connection with any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or
any other country sanctioned by OFAC or for the purpose of financing the
activities of any Person currently subject to, or otherwise in violation of, any
U.S. sanctions administered by OFAC in the last five fiscal years.

 

  -21- 

 

 

4.27       Investment Company Act. No Target Company is an “investment company”
or a Person directly or indirectly “controlled” by or acting on behalf of an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

4.28       Finders and Investment Bankers. No Target Company has incurred or
will incur any Liability for any brokerage, finder’s or other fee or commission
in connection with the transactions contemplated hereby.

 

4.29       Independent Investigation. The Company has conducted its own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Purchaser, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Purchaser for such purpose. The Company acknowledges and agrees
that: (a) in making its decision to enter into this Agreement and to consummate
the transactions contemplated hereby, it has relied solely upon its own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

 

4.30       Information Supplied. None of the information supplied or to be
supplied by the Company expressly for inclusion or incorporation by reference:
(a) in any Current Report on Form 8-K, and any exhibits thereto or any other
report, form, registration or other filing made with any Governmental Authority
with respect to the transactions contemplated by this Agreement; (b) in the
Information Statement Documents (as defined below); or (c) in the mailings or
other distributions to the Purchaser’s shareholders and/or prospective investors
with respect to the consummation of the transactions contemplated by this
Agreement or in any amendment to any of documents identified in (a) through (c),
will, when filed, made available, mailed or distributed, as the case may be,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. None of the information supplied or to be supplied by the Company
expressly for inclusion or incorporation by reference in any of the Signing
Filing and the Closing Filing will, when filed or distributed, as applicable,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. Notwithstanding the foregoing, the Company makes no representation,
warranty or covenant with respect to any information supplied by or on behalf of
the Purchaser or its Affiliates.

 

4.31       Disclosure. No representations or warranties by the Company in this
Agreement (including the disclosure schedules hereto), (a) contains or will
contain any untrue statement of a material fact, or (b) omits or will omit to
state, when read in conjunction with all of the information contained in this
Agreement, the disclosure schedules hereto, any fact necessary to make the
statements or facts contained therein not materially misleading.

 

  -22- 

 

 

article V.

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Except as set forth in the Company Disclosure Schedules or in the schedules
delivered by the Seller to the Purchaser on the date hereof, the Section numbers
of which are numbered to correspond to the Section numbers of this Agreement to
which they refer, the Seller hereby represents and warrants to the Purchaser as
follows:

 

5.1       [Intentionally Left Blank].

 

5.2       Authorization; Binding Agreement. The Seller has all requisite power,
authority and legal right and capacity to execute and deliver this Agreement, to
perform the Seller’s obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Seller and assuming the due authorization, execution and
delivery of this Agreement by the other parties hereto, constitutes the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, subject to the Enforceability Exceptions.

 

5.3       Ownership. The Seller owns good, valid and marketable title to the
Purchased Shares, free and clear of any and all Liens. There are no proxies,
voting rights, shareholders’ agreements or other agreements or understandings,
to which the Seller is a party or by which the Seller is bound, with respect to
the voting or transfer of the Purchased Shares other than this Agreement. Upon
delivery of the Purchased Shares to the Purchaser on the Closing Date in
accordance with this Agreement, the entire legal and beneficial interest in the
Purchased Shares and good, valid and marketable title to the Purchased Shares,
free and clear of all Liens (other than those imposed by applicable securities
Laws or those incurred by the Purchaser), will pass to the Purchaser.

 

5.4       Governmental Approvals. No Consent of or with any Governmental
Authority on the part of the Seller is required to be obtained or made in
connection with the execution, delivery or performance by the Seller of this
Agreement or the consummation by the Seller of the transactions contemplated
hereby other than such filings as expressly contemplated by this Agreement.

 

5.5       Non-Contravention. The execution and delivery by the Seller of this
Agreement, the consummation by the Seller of the transactions contemplated
hereby, and compliance by the Seller with any of the provisions hereof will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Seller is a party
or to which any of her assets, properties or operations are subject, except to
the extent that such breach would not reasonably be expected to have a Material
Adverse Effect on the Seller.

 

5.6       No Litigation. There is no Action pending or, to the Knowledge of the
Seller, threatened, nor any Order is outstanding, against or involving the
Seller or any of her properties, assets or businesses, whether at law or in
equity, before or by any Governmental Authority, which would reasonably be
expected to adversely affect the ability of the Seller to consummate the
transactions contemplated by, and discharge her obligations under, this
Agreement.

 

  -23- 

 

 

5.7       Investment Representations. The Seller: (a) is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act; (b) is acquiring her portion of the Exchange Shares for herself
for investment purposes only, and not with a view towards any resale or
distribution of such Exchange Shares; (c) has been advised and understands that
the Exchange Shares (i) are being issued in reliance upon one or more exemptions
from the registration requirements of the Securities Act and any applicable
state securities Laws and (ii) have not been and shall not be registered under
the Securities Act or any applicable state securities Laws and, therefore, must
be held indefinitely and cannot be resold unless such Exchange Shares are
registered under the Securities Act and all applicable state securities Laws,
unless exemptions from registration are available; (d) is aware that an
investment in the Purchaser is a speculative investment and is subject to the
risk of complete loss; and (e) acknowledges that the Purchaser is under no
obligation hereunder to register the Exchange Shares under the Securities Act.
The Seller does not have any Contract with any Person to sell, transfer, or
grant participations to such Person, or to any third Person, with respect to the
Exchange Shares. By reason of the Seller’s business or financial experience, or
by reason of the business or financial experience of the Seller’s “purchaser
representatives” (as that term is defined in Rule 501(h) under the Securities
Act), the Seller is capable of evaluating the risks and merits of an investment
in the Purchaser and of protecting her interests in connection with this
investment. The Seller has carefully read and understands all materials provided
by or on behalf of the Purchaser or its Representatives to the Seller or the
Seller’s Representatives pertaining to an investment in the Purchaser and has
consulted, as the Seller has deemed advisable, with her own attorneys,
accountants or investment advisors with respect to the investment contemplated
hereby and its suitability for the Seller. The Seller acknowledges that the
Exchange Shares are subject to dilution for events not under the control of the
Seller. The Seller has completed her independent inquiry and has relied fully
upon the advice of her own legal counsel, accountant, financial and other
Representatives in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for the Seller and
her particular circumstances, and, except as set forth herein, has not relied
upon any representations or advice by the Purchaser or its Representatives. The
Seller acknowledges and agrees that she has not been guaranteed or represented
to by any Person, (i) any specific amount or the event of the distribution of
any cash, property or other interest in the Purchaser or (ii) the profitability
or value of the Exchange Shares in any manner whatsoever. The Seller: (A) has
been represented by independent counsel (or has had the opportunity to consult
with independent counsel and has declined to do so); (B) has had the full right
and opportunity to consult with the her attorneys and other advisors and has
availed herself of this right and opportunity; (C) has carefully read and fully
understands this Agreement in its entirety and has had it fully explained to her
by such counsel; (D) is fully aware of the contents hereof and the meaning,
intent and legal effect thereof; and (E) is competent to execute this Agreement
and has executed this Agreement free from coercion, duress or undue influence.

 

5.8       Lock-Up Provisions.

 

(a)       The Seller hereby agrees not to, during the period commencing from the
Closing Date and ending on the one-year anniversary of the Closing Date (the
“Lock-Up Period”): (i) lend, offer, pledge, hypothecate, encumber, donate,
assign, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Exchange Shares, (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Exchange Shares or (iii) publicly disclose the intention to do any of the
foregoing, whether any such transaction described in clauses (i), (ii), or (iii)
above is to be settled by delivery of the Exchange Shares or other securities,
in cash or otherwise (any of the foregoing described in clauses (i), (ii), or
(iii), a “Prohibited Transfer”). The foregoing sentence shall not apply to the
transfer of any or all of the Exchange Shares owned by the Seller, either during
her lifetime or on death, (A) by gift, will or intestate succession, or (B) to
any Affiliate, shareholder, member, partner or trust beneficiary, as the case
may be, of the Seller; provided, however, that in any of cases (A) or (B) it
shall be a condition to such transfer that the transferee executes and delivers
to the Purchaser an agreement stating that the transferee is receiving and
holding the Exchange Shares subject to the provisions of this Agreement, and
there shall be no further transfer of such Exchange Shares except in accordance
with this Section 5.8(a). The Seller further agrees to execute such agreements
as may be reasonably requested by Purchaser that are consistent the foregoing or
that are necessary to give further effect thereto.

 

  -24- 

 

 

(b)       If any Prohibited Transfer is made or attempted contrary to the
provisions of Section 5.8(a), such purported Prohibited Transfer shall be null
and void ab initio, and the Purchaser shall refuse to recognize any such
purported transferee of the Exchange Shares as one of its equity holders for any
purpose. In order to enforce this Section 5.8(b), Purchaser may impose
stop-transfer instructions with respect to the Exchange Shares (and permitted
transferees and assigns thereof) until the end of the Lock-Up Period.

 

(c)       During the Lock-Up Period, each certificate evidencing any Exchange
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form, in addition to any other applicable legends:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER SET FORTH IN A SHARE EXCHANGE AGREEMENT DATED AS OF FEBRUARY 14, 2017
BY AND AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY’S STOCKHOLDERS, AS AMENDED. A COPY OF SUCH SHARE EXCHANGE AGREEMENT WILL
BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

5.9       Finders and Investment Bankers. Neither the Seller nor her
Representatives on her behalf, has employed any broker, finder or investment
banker or incurred any liability for any brokerage fees, commissions, finders’
fees or similar fees in connection with the transactions contemplated by this
Agreement.

 

5.10       Independent Investigation. The Seller has conducted her own
independent investigation, review and analysis of the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Purchaser, and acknowledges that she has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of the Purchaser for such purpose. The Seller acknowledges and agrees
that: (a) in making her decision to enter into this Agreement and to consummate
the transactions contemplated hereby, she has relied solely upon her own
investigation and the express representations and warranties of the Purchaser
set forth in Article III (including the related portions of the Purchaser
Disclosure Schedules and any Supplemental Disclosure Schedules provided by the
Purchaser); and (b) neither the Purchaser nor any of its Representatives have
made any representation or warranty as to the Purchaser or this Agreement,
except as expressly set forth in Article III (including the related portions of
the Purchaser Disclosure Schedules and Supplemental Disclosure Schedules
provided by the Purchaser).

 

5.11       Information Supplied. None of the information supplied or to be
supplied by the Seller expressly for inclusion or incorporation by reference:
(a) in any Current Report on Form 8-K, and any exhibits thereto or any other
report, form, registration or other filing made with any Governmental Authority
with respect to the transactions contemplated by this Agreement or (b) in the
mailings or other distributions to the Purchaser’s shareholders and/or
prospective investors with respect to the consummation of the transactions
contemplated by this Agreement or in any amendment to any of documents
identified in (a) and (b), will, when filed, made available, mailed or
distributed, as the case may be, contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading. Notwithstanding the foregoing, the Seller does
not make any representation, warranty or covenant with respect to any
information supplied by or on behalf of the Purchaser or its Affiliates.

 

  -25- 

 

 

5.12       Disclosure. No representations or warranties by the Seller in this
Agreement (including the disclosure schedules hereto) (a) contains or will
contain any untrue statement of a material fact, or (b) omits or will omit to
state, when read in conjunction with all of the information contained in this
Agreement or the disclosure schedules hereto, any fact necessary to make the
statements or facts contained therein not materially misleading.

 

article VI.

COVENANTS.

 

6.1       Access and Information.

 

(a)       The Company shall give, and shall direct its Representatives to give,
the Purchaser and its Representatives, at reasonable times during normal
business hours and upon reasonable intervals and notice, access to all offices
and other facilities and to all employees, properties, Contracts, agreements,
commitments, books and records, financial and operating data and other
information (including Tax Returns, internal working papers, client files,
client Contracts and director service agreements), of or pertaining to the
Target Companies, as the Purchaser or its Representatives may reasonably request
regarding the Target Companies and their respective businesses, assets,
Liabilities, financial condition, prospects, operations, management, employees
and other aspects (including unaudited quarterly financial statements, including
a consolidated quarterly balance sheet and income statement, a copy of each
material report, schedule and other document filed with or received by a
Governmental Authority pursuant to the requirements of applicable securities
Laws, and independent public accountants’ work papers (subject to the consent or
any other conditions required by such accountants, if any)) and instruct each of
the Company’s Representatives to cooperate with the Purchaser and its
Representatives in their investigation; provided, however, that the Purchaser
and its Representatives shall conduct any such activities in such a manner as
not to unreasonably interfere with the business or operations of the Target
Companies.

 

(b)       The Purchaser shall give, and shall direct its Representatives to
give, the Company and its Representatives, at reasonable times during normal
business hours and upon reasonable intervals and notice, access to all offices
and other facilities and to all employees, properties, Contracts, agreements,
commitments, books and records, financial and operating data and other
information (including Tax Returns, internal working papers, client files,
client Contracts and director service agreements), of or pertaining to the
Purchaser or its Subsidiaries, as the Company or its Representatives may
reasonably request regarding the Purchaser, its Subsidiaries and their
respective businesses, assets, Liabilities, financial condition, prospects,
operations, management, employees and other aspects (including unaudited
quarterly financial statements, including a consolidated quarterly balance sheet
and income statement, a copy of each material report, schedule and other
document filed with or received by a Governmental Authority pursuant to the
requirements of applicable securities Laws, and independent public accountants’
work papers (subject to the consent or any other conditions required by such
accountants, if any)) and instruct each of the Purchaser’s Representatives to
cooperate with the Company and its Representatives in their investigation;
provided, however, that the Company and its Representatives shall conduct any
such activities in such a manner as not to unreasonably interfere with the
business or operations of the Purchaser or any of its Subsidiaries.

 

  -26- 

 

 

6.2       Conduct of Business of the Company.

 

(a)       Unless the Purchaser shall otherwise consent in writing (such consent
not to be unreasonably withheld, conditioned or delayed), during the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement in accordance with Section 9.1 or the Closing (the “Interim
Period”), except as expressly contemplated by this Agreement the Company shall,
and shall cause the Target Companies to, (i) conduct their respective
businesses, in all material respects, in the ordinary course of business
consistent with past practice, (ii) comply with all Laws applicable to the
Target Companies and their respective businesses, assets and employees, and
(iii) take all reasonable measures necessary or appropriate to preserve intact,
in all material respects, their respective business organizations, to keep
available the services of their respective managers, directors, officers,
employees and consultants, to maintain, in all material respects, their existing
relationships with all Top Customers and Top Suppliers, and to preserve the
possession, control and condition of their respective material assets, all as
consistent with past practice.

 

(b)       Without limiting the generality of Section 6.2(a) and except as
contemplated by the terms of this Agreement, during the Interim Period, without
the prior written consent of the Purchaser (such consent not to be unreasonably
withheld, conditioned or delayed), the Company shall not, and shall cause the
Target Companies to not:

 

  (i) amend, waive or otherwise change, in any respect, its Organizational
Documents;         (ii) authorize for issuance, issue, grant, sell, pledge,
dispose of or propose to issue, grant, sell, pledge or dispose of any of its
equity securities or any options, warrants, commitments, subscriptions or rights
of any kind to acquire or sell any of its equity securities, or other
securities, including any securities convertible into or exchangeable for any of
its shares or other equity securities or securities of any class and any other
equity-based awards, or engage in any hedging transaction with a third Person
with respect to such securities;         (iii) split, combine, recapitalize or
reclassify any of its shares or other equity interests or issue any other
securities in respect thereof or pay or set aside any dividend or other
distribution (whether in cash, equity or property or any combination thereof) in
respect of its equity interests, or directly or indirectly redeem, purchase or
otherwise acquire or offer to acquire any of its securities;         (iv) incur,
create, assume, prepay or otherwise become liable for any Indebtedness
(directly, contingently or otherwise), outside the ordinary course of business,
in excess of $10,000 (individually or in the aggregate), make a loan or advance
to or investment in any third party, or guarantee or endorse any Indebtedness,
Liability or obligation of any Person;         (v) increase the wages, salaries
or compensation of its employees other than in the ordinary course of business,
consistent with past practice, and in any event not in the aggregate by more
than five percent, or make or commit to make any bonus payment (whether in cash,
property or securities) to any employee, or materially increase other benefits
of employees generally, or enter into, establish, materially amend or terminate
any Company Benefit Plan with, for or in respect of any current consultant,
officer, manager director or employee, in each case other than as required by
applicable Law, pursuant to the terms of any Company Benefit Plans or in the
ordinary course of business consistent with past practice;

 

  -27- 

 

 

  (vi) make or rescind any material election relating to Taxes, settle any
claim, action, suit, litigation, proceeding, arbitration, investigation, audit
or controversy relating to Taxes, file any amended Tax Return or claim for
refund, or make any material change in its accounting or Tax policies or
procedures, in each case except as required by applicable Law or in compliance
with GAAP;         (vii) transfer or license to any Person or otherwise extend,
materially amend or modify, permit to lapse or fail to preserve any of the
Company Registered IP, Company Licensed IP or other Company IP, or disclose to
any Person who has not entered into a confidentiality agreement any Trade
Secrets;         (viii) terminate, or waive or assign any material right under,
any Company Material Contract outside of the ordinary course of business or
enter into any Contract (A) involving amounts reasonably expected to exceed
$10,000 per year or $50,000 in the aggregate, (B) that would be a Company
Material Contract or (C) with a term longer than one year that cannot be
terminated without payment of a material penalty and upon notice of sixty days
or less;         (ix) fail to maintain its books, accounts and records in all
material respects in the ordinary course of business consistent with past
practice;         (x) establish any Subsidiary or enter into any new line of
business;         (xi) fail to use commercially reasonable efforts to keep in
force insurance policies or replacement or revised policies providing insurance
coverage with respect to its assets, operations and activities in such amount
and scope of coverage as are currently in effect;         (xii) revalue any of
its material assets or make any change in accounting methods, principles or
practices, except to the extent required to comply with GAAP and after
consulting with the Company’s outside auditors;         (xiii) waive, release,
assign, settle or compromise any claim, action or proceeding (including any
suit, action, claim, proceeding or investigation relating to this Agreement or
the transactions contemplated hereby), other than waivers, releases,
assignments, settlements or compromises that involve only the payment of
monetary damages (and not the imposition of equitable relief on, or the
admission of wrongdoing by, the Company or its Affiliates) not in excess of
$10,000 (individually or in the aggregate), or otherwise pay, discharge or
satisfy any Actions, Liabilities or obligations, unless such amount has been
reserved in the Company Financials;         (xiv) close or materially reduce its
activities, or effect any layoff or other personnel reduction or change, at any
of its facilities;         (xv) acquire, including by merger, consolidation,
acquisition of stock or assets, or any other form of business combination, any
corporation, partnership, limited liability company, other business organization
or any division thereof, or any material amount of assets outside the ordinary
course of business consistent with past practice;         (xvi) make capital
expenditures in excess of $10,000 (individually for any project (or set of
related projects) or $25,000 in the aggregate);         (xvii) adopt a plan of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization;

 

  -28- 

 

 

  (xviii) voluntarily incur any Liability or obligation (whether absolute,
accrued, contingent or otherwise) in excess of $10,000 individually or $25,000
in the aggregate other than pursuant to the terms of a Company Material Contract
or Company Benefit Plan;         (xix) sell, lease, license, transfer, exchange
or swap, mortgage or otherwise pledge or encumber (including securitizations),
or otherwise dispose of any material portion of its properties, assets or
rights;         (xx) enter into any agreement, understanding or arrangement with
respect to the voting of equity securities of the Company;         (xxi) take
any action that would reasonably be expected to significantly delay or impair
the obtaining of any consents or approvals of any Governmental Authority to be
obtained in connection with this Agreement;         (xxii) enter into, amend,
waive or terminate (other than terminations in accordance with their terms) any
transaction with any Related Person (other than compensation and benefits and
advancement of expenses, in each case, provided in the ordinary course of
business consistent with past practice); or         (xxiii) authorize or agree
to do any of the foregoing actions.

 

6.3       Conduct of Business of the Purchaser. Except as contemplated by the
terms of this Agreement during the Interim Period, without the prior written
consent of the Company (such consent not to be unreasonably withheld,
conditioned or delayed), the Purchaser shall not:

 

  (a) amend, waive or otherwise change, in any respect, its Organizational
Documents;         (b) except as contemplated herein, authorize for issuance,
issue, grant, sell, pledge, dispose of or propose to issue, grant, sell, pledge
or dispose of any of its equity securities or any options, warrants,
commitments, subscriptions or rights of any kind to acquire or sell any of its
equity securities, or other securities, including any securities convertible
into or exchangeable for any of its equity securities or other security
interests of any class and any other equity-based awards, or engage in any
hedging transaction with a third Person with respect to such securities;        
(c) split, combine, recapitalize or reclassify any of its shares or other equity
interests or issue any other securities in respect thereof or pay or set aside
any dividend or other distribution (whether in cash, equity or property or any
combination thereof) in respect of its shares or other equity interests, or
directly or indirectly redeem, purchase or otherwise acquire or offer to acquire
any of its securities;         (d) incur, create, assume, prepay or otherwise
become liable for any Indebtedness (directly, contingently or otherwise) in
excess of $10,000 (individually or in the aggregate), make a loan or advance to
or investment in any third party, or guarantee or endorse any Indebtedness,
Liability or obligation of any Person;         (e) make or rescind any material
election relating to Taxes, settle any claim, action, suit, litigation,
proceeding, arbitration, investigation, audit or controversy relating to Taxes,
file any amended Tax Return or claim for refund, or make any material change in
its accounting or Tax policies or procedures, in each case except as required by
applicable Law or in compliance with GAAP;

 

  -29- 

 

 

  (f) terminate, waive or assign any material right under any material agreement
to which it is a party;         (g) fail to maintain its books, accounts and
records in all material respects in the ordinary course of business consistent
with past practice;         (h) establish any Subsidiary or enter into any new
line of business;         (i) fail to use commercially reasonable efforts to
keep in force insurance policies or replacement or revised policies providing
insurance coverage with respect to its assets, operations and activities in such
amount and scope of coverage as are currently in effect;         (j) revalue any
of its material assets or make any change in accounting methods, principles or
practices, except to the extent required to comply with GAAP and after
consulting the Purchaser’s outside auditors;         (k) waive, release, assign,
settle or compromise any claim, action or proceeding (including any suit,
action, claim, proceeding or investigation relating to this Agreement or the
transactions contemplated hereby), other than waivers, releases, assignments,
settlements or compromises that involve only the payment of monetary damages
(and not the imposition of equitable relief on, or the admission of wrongdoing
by, the Purchaser) not in excess of $10,000 (individually or in the aggregate),
or otherwise pay, discharge or satisfy any Actions, Liabilities or obligations,
unless such amount has been reserved in the Purchaser Financials;         (l)
acquire, including by merger, consolidation, acquisition of stock or assets, or
any other form of business combination, any corporation, partnership, limited
liability company, other business organization or any division thereof, or any
material amount of assets outside the ordinary course of business;         (m)
make capital expenditures in excess of $10,000 individually for any project (or
set of related projects) or $25,000 in the aggregate;         (n) adopt a plan
of complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization;         (o) voluntarily
incur any Liability or obligation (whether absolute, accrued, contingent or
otherwise) in excess of $10,000 individually or $25,000 in the aggregate other
than pursuant to the terms of a material Contract in existence as of the date of
this Agreement or entered into in the ordinary course of business or in
accordance with the terms of this Section 6.3 during the Interim Period;        
(p) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
pledge or encumber (including securitizations), or otherwise dispose of any
material portion of its properties, assets or rights;         (q) enter into any
agreement, understanding or arrangement with respect to the voting of the Common
Stock;

 

  -30- 

 

 

  (r) take any action that would reasonably be expected to significantly delay
or impair the obtaining of any consents or approvals of any Governmental
Authority to be obtained in connection with this Agreement; or         (s)
authorize or agree to do any of the foregoing actions.

 

6.4       Annual and Interim Financial Statements. From the date hereof through
the Closing Date, within thirty calendar days following the end of each
three-month quarterly period and each fiscal year, the Company shall deliver to
the Purchaser an unaudited consolidated income statement and an unaudited
consolidated balance sheet for the period from the Balance Sheet Date through
the end of such quarterly period or fiscal year and the applicable comparative
period in the preceding fiscal year, in each case accompanied by a certificate
of the Chief Financial Officer of the Company to the effect that all such
financial statements fairly present the consolidated financial position and
results of operations of the Target Companies as of the date or for the periods
indicated, in accordance with GAAP, subject to year-end audit adjustments and
excluding footnotes. From the date hereof through the Closing Date, the Company
will also promptly deliver to the Purchaser copies of any audited consolidated
financial statements of the Company and its Subsidiaries that the Company’s
certified public accountants may issue.

 

6.5       Purchaser Public Filings. During the Interim Period, the Purchaser
will keep current and timely file all of its public filings with the SEC and
otherwise comply in all material respects with applicable securities Laws and
shall use its commercially reasonable efforts to list and maintain the listing
of the Common Stock on the OTC Bulletin Board.

 

6.6       No Solicitation.

 

(a)       For purposes of this Agreement, (i) an “Acquisition Proposal” means
any inquiry, proposal or offer, or any indication of interest in making an offer
or proposal, from any Person or group at any time relating to an Alternative
Transaction, and (ii) an “Alternative Transaction” means with respect to (A) the
Company, the Seller and their respective Affiliates and (B) the Purchaser and
its Affiliates, a transaction (other than the transactions contemplated by this
Agreement) concerning the sale of (x) all or any material part of the business
or assets of any Target Companies or the Purchaser or (y) any of the shares or
other equity interests or profits of any Target Companies or the Purchaser, in
any case, whether such transaction takes the form of a sale of shares or other
equity, assets, merger, consolidation, issuance of debt securities, management
Contract, joint venture or partnership, or otherwise.

 

(b)       During the Interim Period, in order to induce the other Parties to
continue to commit to expend management time and financial resources in
furtherance of the transactions contemplated hereby, each Party shall not, and
shall cause its Representatives to not, without the prior written consent of the
Company and the Purchaser, directly or indirectly, (i) solicit, assist, initiate
or facilitate the making, submission or announcement of, or intentionally
encourage, any Acquisition Proposal, (ii) furnish any non-public information
regarding such Party or its Affiliates (or, with respect to the Seller, any
Target Company) or their respective businesses, operations, assets, Liabilities,
financial condition, prospects or employees to any Person or group (other than a
Party to this Agreement or their respective Representatives) in connection with
or in response to an Acquisition Proposal, (iii) engage or participate in
discussions or negotiations with any Person or group with respect to, or that
could be expected to lead to, an Acquisition Proposal, (iv) approve, endorse or
recommend, or publicly propose to approve, endorse or recommend, any Acquisition
Proposal, (v) negotiate or enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement related to any
Acquisition Proposal, or (vi) release any third Person from, or waive any
provision of, any confidentiality agreement to which such Party is a party.

 

  -31- 

 

 

(c)       Each Party shall notify the others as promptly as practicable (and in
any event within 48 hours) orally and in writing of the receipt by such Party or
any of its Representatives of (i) any bona fide inquiries, proposals or offers,
requests for information or requests for discussions or negotiations regarding
or constituting any Acquisition Proposal or any bona fide inquiries, proposals
or offers, requests for information or requests for discussions or negotiations
that could be expected to result in an Acquisition Proposal, and (ii) any
request for non-public information relating to such Party or its Affiliates (or
any Target Company), specifying in each case, the material terms and conditions
thereof (including a copy thereof if in writing or a written summary thereof if
oral) and the identity of the party making such inquiry, proposal, offer or
request for information. Each Party shall keep the others promptly informed of
the status of any such inquiries, proposals, offers or requests for information.
During the Interim Period, each Party shall, and shall cause its Representatives
to, immediately cease and cause to be terminated any solicitations, discussions
or negotiations with any Person with respect to any Acquisition Proposal and
shall, and shall direct its Representatives to, cease and terminate any such
solicitations, discussions or negotiations.

 

6.7       No Trading. The Company and the Seller acknowledge and agree that each
is aware, and that the Company’s Affiliates are aware (and each of their
respective Representatives is aware or, upon receipt of any material nonpublic
information of the Purchaser, will be advised) of the restrictions imposed by
the Federal Securities Laws and other applicable foreign and domestic Laws on a
Person possessing material nonpublic information about a publicly traded
company. Each of the Company and the Seller hereby agree that, while any of them
are in possession of such material nonpublic information, it shall not purchase
or sell any securities of the Purchaser (other than acquire the Exchange Shares
in accordance with Article I), communicate such information to any third party,
take any other action with respect to the Purchaser in violation of such Laws,
or cause or encourage any third party to do any of the foregoing.

 

6.8       Notification of Certain Matters. During the Interim Period, each of
the Parties shall give prompt notice to the other Parties if such Party or its
Affiliates (or, with respect to the Company, the Seller): (a) fails to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it or its Affiliates (or, with respect to the Company, the Seller)
hereunder in any material respect; (b) receives any notice or other
communication in writing from any third party (including any Governmental
Authority) alleging (i) that the Consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement or
(ii) any non-compliance with any Law by such Party or its Affiliates (or, with
respect to the Company, the Seller); (c) receives any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement; (d) discovers any fact or
circumstance that, or becomes aware of the occurrence or non-occurrence of any
event the occurrence or non-occurrence of which, would reasonably be expected to
cause or result in any of the conditions set forth in Article VIII to not being
satisfied or the satisfaction of those conditions being materially delayed; or
(e) becomes aware of the commencement or threat, in writing, of any Action
against such Party or any of its Affiliates (or, with respect to the Company,
the Seller), or any of their respective properties or assets, or, to the
Knowledge of such Party, any officer, director, partner, member or manager, in
his, her or its capacity as such, of such Party or of its Affiliates (or, with
respect to the Company, the Seller) with respect to the consummation of the
transactions contemplated by this Agreement. No such notice shall constitute an
acknowledgement or admission by the Party providing the notice regarding whether
or not any of the conditions to the Closing have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached.

 

  -32- 

 

 

6.9       Efforts.

 

(a)       Subject to the terms and conditions of this Agreement, each Party
shall use its commercially reasonable efforts, and shall cooperate fully with
the other Parties, to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations to consummate the transactions contemplated by this
Agreement (including the receipt of all applicable consents of Governmental
Authorities) and to comply as promptly as practicable with all requirements of
Governmental Authorities applicable to the transactions contemplated by this
Agreement.

 

(b)       Prior to the Closing, each Party shall use its commercially reasonable
efforts to obtain any Consents of Governmental Authorities or other third
Persons as may be necessary for the consummation by such Party or its Affiliates
of the transactions contemplated by this Agreement or required as a result of
the execution or performance of, or consummation of the transactions
contemplated by, this Agreement by such Party or its Affiliates, and the other
Parties shall provide reasonable cooperation in connection with such efforts.

 

(c)       Notwithstanding anything herein to the contrary, no Party shall be
required to agree to any term, condition or modification with respect to
obtaining any Consents in connection with the transactions contemplated by this
Agreement that would result in, or would be reasonably likely to result in: (i)
a Material Adverse Effect to such Party or its Affiliates, or (ii) such Party
having to cease, sell or otherwise dispose of any material assets or businesses
(including the requirement that any such assets or business be held separate).

 

6.10       Further Assurances. The Parties hereto shall further cooperate with
each other and use their respective commercially reasonable efforts to take or
cause to be taken all actions, and do or cause to be done all things, necessary,
proper or advisable on their part under this Agreement and applicable Laws to
consummate the transactions contemplated by this Agreement as soon as
practicable, including preparing and filing as soon as practicable all
documentation to effect all necessary notices, reports and other filings.

 

6.11       Stockholder Approval; Information Statement.

 

(a)       As promptly as practicable after the date hereof, the Purchaser shall
seek approval of the requisite number of stockholders of the Purchaser,
including by written stockholder consent, as is required to approve the
Agreement and the transactions contemplated hereby or referred to herein, and
shall prepare and file with the SEC an information statement (as amended or
supplemented from time to time, the “Information Statement”) detailing the
Agreement and the transactions contemplated hereby. In connection with the
Information Statement, the Purchaser will also file with the SEC financial and
other information about the transactions contemplated by this Agreement in
accordance with applicable rules set forth in the Purchaser’s Organizational
Documents, the NRS and the rules and regulations of the SEC and the applicable
Securities SROs (such Information Statement and the documents included or
referred to therein, together with any supplements, amendments and/or exhibits
thereto, the “Information Statement Documents”).

 

  -33- 

 

 

(b)       Except with respect to the information provided by or on behalf of the
Target Companies or the Seller for inclusion in the Information Statement and
other Information Statement Documents, the Purchaser shall ensure that, when
filed, the Information Statement and other Information Statement Documents will
comply in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder. The Purchaser shall cause the Information
Statement Documents to be disseminated as promptly as practicable to the
Purchaser’s equity holders as and to the extent such dissemination is required
by U.S. federal securities laws and the rules and regulations of the SEC and the
applicable Securities SROs promulgated thereunder or otherwise (the “Federal
Securities Laws”). The Company and the Seller shall promptly provide to the
Purchaser such information concerning the Seller, the Target Companies and their
respective businesses, operations, condition (financial or otherwise), assets,
Liabilities, properties, officers, directors and employees as is either required
by Federal Securities Laws or reasonably requested by the Purchaser for
inclusion in the Information Statement Documents. Subject to compliance by the
Company and the Seller with the immediately preceding sentence with respect to
the information provided or to be provided by or on behalf of them for inclusion
in the Information Statement Documents, the Purchaser shall cause the
Information Statement Documents to comply in all material respects with the
Federal Securities Laws. The Purchaser shall provide copies of the proposed
forms of the Information Statement Documents (including any amendments or
supplements thereto) to the Company such that the Company and its
Representatives are afforded a reasonable amount of time prior to the
dissemination or filing thereof to review such material and comment thereon
prior to such dissemination or filing, and the Purchaser shall reasonably
consider in good faith any comments of such Persons. The Purchaser and the
Company and their respective Representatives shall respond promptly to any
comments of the SEC or its staff with respect to the Information Statement
Documents and promptly correct any information provided by it for use in the
Information Statement Documents if and to the extent that such information shall
have become false or misleading in any material respect or as otherwise required
by the Federal Securities Laws. The Purchaser shall amend or supplement the
Information Statement Documents and cause the Information Statement Documents,
as so amended or supplemented, to be filed with the SEC and to be disseminated
to the holders of Common Stock, in each case as and to the extent required by
the Federal Securities Laws and subject to the terms and conditions of this
Agreement and the Purchaser Organizational Documents. The Purchaser shall
provide the Company and its Representatives with copies of any written comments,
and shall inform them of any material oral comments, that the Purchaser or any
of its Representatives receive from the SEC or its staff with respect to the
Information Statement Documents promptly after the receipt of such comments and
shall give the Company a reasonable opportunity under the circumstances to
review and comment on any proposed written or material oral responses to such
comments. The Purchaser shall use its reasonable commercial efforts to cause the
Information Statement to “clear” comments from the SEC and its staff and to
permit the Company and its Representatives to participate with the Purchaser or
its Representatives in any discussions or meetings with the SEC and its staff.
The Company and the Seller shall, and shall cause each of the Target Companies
to, make their respective directors, officers and employees, upon reasonable
advance notice, available to the Purchaser and its Representatives in connection
with the drafting of the public filings with respect to the transactions
contemplated by this Agreement, including the Information Statement Documents,
and responding in a timely manner to comments from the SEC.

 

(c)       If at any time prior to the Closing, any information relating to the
Purchaser, on the one hand, or the Target Companies or the Seller, on the other
hand, or any of their respective Affiliates, businesses, operations, condition
(financial or otherwise), assets, Liabilities, properties, officers, directors
or employees, should be discovered by the Purchaser, on the one hand, or the
Target Companies or the Seller, on the other hand, that should be set forth in
an amendment or supplement to the Information Statement Documents, so that such
documents would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Party which
discovers such information shall promptly notify each other Parties and an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by law, disseminated to
the Purchaser’s shareholders.

 

6.12       Purchaser Charter Amendments. As promptly as practicable after the
date hereof and prior to the Closing, the Purchaser shall seek approval of the
requisite number of stockholders of the Purchaser, including by written
stockholder consent, as is required to amend the Articles of Incorporation of
the Purchaser to (i) increase the authorized Common Stock from 400,000,000
shares to 2,000,000,000 shares, (ii) decrease the authorized preferred stock
from 5,000,000 shares to zero shares, and (iii) approve a reverse one-for-one
hundred (1-for-100) stock split (the “Purchaser Charter Amendments”). The
Purchaser shall seek all approvals and consents required by Law and make such
filings and do all actions as are necessary to effect the Purchaser Charter
Amendments.

 

  -34- 

 

 

6.13       Public Announcements. The Parties agree that no public release,
filing or announcement concerning this Agreement or the transactions
contemplated hereby shall be issued by any Party or any of their Affiliates
without the prior consent of the Purchaser and the Company (which consent shall
not be unreasonably withheld, conditioned or delayed), except as such release or
announcement may be required by applicable Law or the rules or regulations of
any securities exchange, in which case the applicable Party shall use
commercially reasonable efforts to allow the other Parties reasonable time to
comment on, and arrange for any required filing with respect to, such release or
announcement in advance of such issuance.

 

6.14       Confidential Information.

 

(a)       The Company (prior to the Closing) and the Seller hereby agree that
they shall, and shall cause their respective Representatives to: (i) treat and
hold in strict confidence any Purchaser Confidential Information, and will not
use it for any purpose (except in connection with the consummation of the
transactions contemplated by this Agreement, performing their obligations
hereunder, enforcing their rights hereunder, or in furtherance of their
authorized duties on behalf of the Purchaser or its Subsidiaries), nor directly
or indirectly disclose, distribute, publish, disseminate or otherwise make
available to any third party any of the Purchaser Confidential Information
without the Purchaser’s prior written consent; and (ii) in the event that the
Company (prior to the Closing), the Seller or any of the respective
Representatives becomes legally compelled to disclose any Purchaser Confidential
Information, (A) provide the Purchaser with prompt written notice of such
requirement so that the Purchaser or an Affiliate thereof may seek a protective
order or other remedy or waive compliance with this Section 6.14(a), and (B) in
the event that such protective order or other remedy is not obtained, or the
Purchaser waives compliance with this Section 6.14(a), furnish only that portion
of such Purchaser Confidential Information which is legally required to be
provided as advised in writing by outside counsel and to exercise its
commercially reasonable efforts to obtain assurances that confidential treatment
will be accorded such Purchaser Confidential Information. In the event that this
Agreement is terminated and the transactions contemplated hereby are not
consummated, the Company and the Seller shall, and shall cause their respective
Representatives to, promptly deliver to the Purchaser any and all copies (in
whatever form or medium) of Purchaser Confidential Information and destroy all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon.

 

(b)       The Purchaser hereby agrees that during the Interim Period and, in the
event this Agreement is terminated in accordance with Article IX, for a period
of two years after such termination, it shall, and shall cause its
Representatives to: (i) treat and hold in strict confidence any Company
Confidential Information, and will not use for any purpose (except in connection
with the consummation of the transactions contemplated by this Agreement,
performing its obligations hereunder or enforcing its rights hereunder), nor
directly or indirectly disclose, distribute, publish, disseminate or otherwise
make available to any third party any of the Company Confidential Information
without the Company’s prior written consent; and (ii) in the event that the
Purchaser or any of its Representatives becomes legally compelled to disclose
any Company Confidential Information, (A) provide the Company with prompt
written notice of such requirement so that the Company, the Seller or an
Affiliate of any of them may seek a protective order or other remedy or waive
compliance with this Section 6.14(b), and (B) in the event that such protective
order or other remedy is not obtained, or the Company waives compliance with
this Section 6.14(b), furnish only that portion of such Company Confidential
Information which is legally required to be provided as advised in writing by
outside counsel and to exercise its commercially reasonable efforts to obtain
assurances that confidential treatment will be accorded such Company
Confidential Information. In the event that this Agreement is terminated and the
transactions contemplated hereby are not consummated, the Purchaser shall, and
shall cause its Representatives to, promptly deliver to the Company any and all
copies (in whatever form or medium) of Company Confidential Information and
destroy all notes, memoranda, summaries, analyses, compilations and other
writings related thereto or based thereon. Notwithstanding the foregoing, the
Purchaser and its Representatives shall be permitted to disclose any and all
Company Confidential Information to the extent required by the Federal
Securities Laws.

 

  -35- 

 

 

6.15       Litigation Support. Following the Closing, in the event that and for
so long as any Party is actively contesting or defending against any third party
or Governmental Authority Action in connection with any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act or transaction that existing on or prior to the
Closing Date involving the Purchaser or any Target Company, each of the other
Parties will (i) reasonably cooperate with the contesting or defending party and
its counsel in the contest or defense, (ii) make available its personnel at
reasonable times and upon reasonable notice and (iii) provide (A) such testimony
and (B) access to its non-privileged books and records as may be reasonably
requested in connection with the contest or defense, at the sole cost and
expense of the contesting or defending party.

 

6.16       Documents and Information. After the Closing Date, the Purchaser and
the Target Companies shall, and shall cause their respective Subsidiaries to,
until the seventh anniversary of the Closing Date, retain all books, records and
other documents pertaining to the business of the Target Companies in existence
on the Closing Date.

 

6.17       Supplemental Disclosure Schedules.

 

(a)       During the Interim Period, each of the Company, the Seller and the
Purchaser shall have the right, by providing one or more written supplemental
disclosure schedules (”Supplemental Disclosure Schedules”) to the others, to
update its disclosure schedules: (a) to reflect changes in the ordinary course
of business first existing or occurring after the date of this Agreement, which
if existing or occurring on or prior to the date of this Agreement, would have
been required to be set forth on such schedules, and (b) which updates do not
result from any breach of a covenant made by such disclosing Party or its
Affiliates in this Agreement. Other than any updates permitted by the prior
sentence, no Supplemental Disclosure Schedule shall affect any of the conditions
to the Parties’ respective obligations under the Agreement (including for
purposes of determining satisfaction or waiver of the conditions set forth in
Article VIII), or any other remedy available to the Parties arising from a
representation or warranty that was or would be inaccurate, or a warranty that
would be breached, without qualification by the update.

 

(b)       For the purposes of the Company Disclosure Schedules and the Purchaser
Disclosure Schedules, any information, item or other disclosure set forth in any
part of such disclosure schedules (or, to the extent applicable, any
Supplemental Disclosure Schedule) shall be deemed to have been set forth in all
other applicable parts of such disclosure schedules (or, to the extent
applicable, Supplemental Disclosure Schedules) to the extent that the
applicability of such disclosure to such other parts is reasonably apparent on
the face of such disclosure. Inclusion of information in any disclosure schedule
or Supplemental Disclosure Schedule shall not be construed as an admission by
such party that such information is material to the business, properties,
financial condition or results of operations of, as applicable, the Company, the
Seller or the Purchaser or their respective Affiliates. Matters reflected in any
disclosure schedule or Supplemental Disclosure Schedule is not necessarily
limited to matters required by this Agreement to be reflected therein and the
inclusion of such matters shall not be deemed an admission that such matters
were required to be reflected in such disclosure schedule or Supplemental
Disclosure Schedule. Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature.

 

  -36- 

 

 

article VII.

SURVIVAL.

 

7.1       Survival.

 

(a)       All representations and warranties of the Company and the Seller
contained in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second anniversary of
the Closing Date; provided, however, that (a) the representations and warranties
contained in Sections 4.14 (Taxes and Returns), 4.19 (Benefit Plans), 4.20
(Environmental Matters), 4.30 (Information Supplied) and 5.11 (Information
Supplied) shall survive until sixty days after the expiration of the applicable
statute of limitations, and (b) the representations and warranties contained in
Sections 4.1 (Due Organization and Good Standing), 4.2 (Authorization; Binding
Agreement), 4.3 (Capitalization), 4.4 (Subsidiaries), 4.28 (Finders and
Investment Bankers), 4.29 (Independent Investigation), 5.1 (Due Organization and
Good Standing), 5.2 (Authorization; Binding Agreement), 5.3 (Ownership), 5.9
(Finders and Investment Bankers) and 5.10 (Independent Investigation) will
survive indefinitely. Additionally, Fraud Claims against the Company or the
Seller shall survive indefinitely. If written notice of a claim for breach of
any representation or warranty has been given before the applicable date when
such representation or warranty no longer survives in accordance with this
Section 7.1(a), then the relevant representations and warranties shall survive
as to such claim, until the claim has been finally resolved. All covenants,
obligations and agreements of the Company and the Seller contained in this
Agreement (including all schedules and exhibits hereto and all certificates,
documents, instruments and undertakings furnished pursuant to this Agreement)
shall survive the Closing and continue until fully performed in accordance with
their terms.

 

(b)       The representations and warranties of the Purchaser contained in this
Agreement or in any certificate or instrument delivered pursuant to this
Agreement shall not survive the Closing, and from and after the Closing, the
Purchaser and its Representatives shall not have any further obligations, nor
shall any claim be asserted or action be brought against the Purchaser or its
Representatives with respect thereto. The covenants and agreements made by the
Purchaser in this Agreement or in any certificate or instrument delivered
pursuant to this Agreement, including any rights arising out of any breach of
such covenants or agreements, shall not survive the Closing, except for those
covenants and agreements contained herein and therein that by their terms apply
or are to be performed in whole or in part after the Closing.

 

article VIII.

CLOSING CONDITIONS.

 

8.1       Conditions to Each Party’s Obligations. The obligations of each Party
to consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Company and the
Purchaser of the following conditions:

 

  (a) Required Purchaser Stockholder Approval. The stockholders of the Purchaser
shall have approved, by vote or written consent, the Agreement and the
transactions contemplated hereby by the requisite vote of the stockholders of
the Purchaser (the “Required Stockholder Approval”).

 

  -37- 

 

 

  (b) Purchaser Charter Amendments. The Purchaser Charter Amendments described
in Section 6.12 shall have been filed with the Secretary of State for the State
of Nevada and shall have been effected.         (c) Requisite Regulatory
Approvals. All Consents required to be obtained from or made with any
Governmental Authority in order to consummate the transactions contemplated by
this Agreement, shall have been obtained or made.         (d) Requisite
Consents. The Consents required to be obtained from or made with any third
Person (other than a Governmental Authority) in order to consummate the
transactions contemplated by this Agreement as set forth in Schedule 8.1(d)
shall have each been obtained or made.         (e) No Law. No Governmental
Authority shall have enacted, issued, promulgated, enforced or entered any Law
(whether temporary, preliminary or permanent) or Order that is then in effect
and which has the effect of making the transactions or agreements contemplated
by this Agreement illegal or which otherwise prevents or prohibits consummation
of the transactions contemplated by this Agreement.         (f) No Litigation.
There shall not be any pending Action brought by a third-party non-Affiliate to
enjoin or otherwise restrict the consummation of the Closing.

 

8.2       Conditions to Obligations of the Company and the Seller. In addition
to the conditions specified in Section 8.1, the obligations of the Company and
the Seller to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or written waiver (by the Company) of the following
conditions:

 



  (a) Representations and Warranties. All of the representations and warranties
of the Purchaser set forth in this Agreement and in any certificate delivered by
the Purchaser pursuant hereto shall be true and correct on and as of the date of
this Agreement and on and as of the Closing Date as if made on the Closing Date,
except for (i) those representations and warranties that address matters only as
of a particular date (which representations and warranties shall have been
accurate as of such date), and (ii) any failures to be true and correct that do
not materially and adversely affect the Purchaser’s ability to consummate the
transactions contemplated hereby.         (b) Agreements and Covenants. The
Purchaser shall have performed in all material respects all of the Purchaser’s
obligations and complied in all material respects with all of the Purchaser’s
agreements and covenants under this Agreement to be performed or complied with
by it on or prior to the Closing Date.         (c) No Material Adverse Effect.
No Material Adverse Effect shall have occurred with respect to the Purchaser
(excluding the Subsidiaries of the Purchaser) since the date of this Agreement.
        (d) Closing Deliveries

  

    (i) Officer Certificate. The Purchaser shall have delivered to the Company a
certificate, dated the Closing Date, signed by an executive officer of the
Purchaser in such capacity, certifying as to the satisfaction of the conditions
specified in Sections 8.2(a), 8.2(b) and 8.2(c).             (ii) Secretary
Certificate. The Purchaser shall have delivered to the Company a certificate
from its secretary certifying as to (A) copies of the Purchaser’s Organizational
Documents as in effect as of the Closing Date, (B) the resolutions of the
Purchaser’s board of directors authorizing the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby, (C) evidence of the Required Stockholder Approval and (D)
the incumbency of officers authorized to execute this Agreement

.

  -38- 

 

 

    (iii) Good Standing. The Purchaser shall have delivered to the Company a
good standing certificate (or similar documents applicable for such
jurisdictions) for the Purchaser certified as of a date no later than ten days
prior to the Closing Date from the proper Governmental Authority of the
Purchaser’s jurisdiction of organization.

 

8.3       Conditions to Obligations of the Purchaser. In addition to the
conditions specified in Section 8.1, the obligations of the Purchaser to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver (by the Purchaser) of the following conditions:

 

  (a) Representations and Warranties. All of the representations and warranties
of the Company and the Seller set forth in this Agreement and in any certificate
delivered by the Company or the Seller pursuant hereto shall be true and correct
on and as of the date of this Agreement and on and as of the Closing Date as if
made on the Closing Date, except for (i) those representations and warranties
that address matters only as of a particular date (which representations and
warranties shall have been accurate as of such date), and (ii) any failures to
be true and correct that (without giving effect to any qualifications or
limitations as to materiality or Material Adverse Effect), individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on, or with respect to, any Target Company or adversely
affects the Company’s or the Seller’s ability to consummate the transactions
contemplated hereby.         (b) Agreements and Covenants. The Company and the
Seller shall have performed in all material respects all of such Party’s
obligations and complied in all material respects with all of such Party’s
agreements and covenants under this Agreement to be performed or complied with
by it on or prior to the Closing Date.         (c) No Material Adverse Effect.
No Material Adverse Effect shall have occurred with respect to any Target
Company since the date of this Agreement.         (d) Closing Deliveries.

 

    (i) Officer Certificate. The Purchaser shall have received a certificate
from the Company, dated as the Closing Date, signed by an executive officer of
the Company in such capacity, certifying as to the satisfaction of the
conditions specified in Sections 8.3(a), 8.3(b) and 8.3(c).             (ii)
Seller Certificate. The Purchaser shall have received a certificate from the
Seller, dated as of the Closing Date, signed by the Seller, certifying as to the
satisfaction of the conditions specified in Sections 8.3(a) and 8.3(b) with
respect to the Seller.             (iii) Secretary Certificate. The Company
shall have delivered to the Purchaser a certificate from its secretary
certifying as to (A) copies of the Company’s Organizational Documents as in
effect as of the Closing Date, (B) the resolutions of the Company’s board of
directors and shareholders authorizing the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby,
and (C) the incumbency of officers authorized to execute this Agreement.        
    (iv) Good Standing. The Company shall have delivered to the Purchaser good
standing certificates (or similar documents applicable for such jurisdictions)
for each Target Company certified as of a date no later than ten days prior to
the Closing Date from the proper Governmental Authority of the Target Company’s
jurisdiction of organization and from each other jurisdiction in which the
Target Company is qualified to conduct business as a foreign corporation or
other entity as of the Closing, in each case to the extent that good standing
certificates or similar documents are generally available in such jurisdictions.
            (v) Certified Charter. A copy of the Company Charter, as in effect
as of the Closing, certified by the appropriate Governmental Authority of the
British Virgin Islands as of a date no more than ten business days prior to the
Closing Date.             (vi) Share Certificates and Transfer Instruments. The
Purchaser shall have received from the Seller share certificates representing
the Purchased Shares (or a duly executed affidavit of lost stock certificates
and indemnity in form and substance reasonably acceptable to the Purchaser),
together with executed instruments of transfer in respect of the Purchased
Shares in favor of the Purchaser (or its nominee) and in form reasonably
acceptable for transfer on the books of the Company.             (vii) Board
Resolutions. The Purchaser shall have received duly executed written resolutions
of the board of directors of the Company, in the agreed form, approving: the
transfer of the Purchased Shares to the Purchaser (or its nominee) at Closing.

 

8.4       Frustration of Conditions. Notwithstanding anything contained herein
to the contrary, no Party may rely on the failure of any condition set forth in
this Article VIII to be satisfied if such failure was caused by the failure of
such Party or its Affiliates (or with respect to the Company, the Seller) to
comply with or perform any of its covenants or obligations set forth in this
Agreement.

 

article IX.

TERMINATION AND EXPENSES.

 

9.1       Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

  (a) by mutual written consent of the Purchaser and the Company;         (b) by
written notice by the Purchaser or the Company if any of the conditions to the
Closing set forth in Article VIII have not been satisfied or waived by the three
month anniversary of the date of this Agreement (the “Outside Date”); provided,
however, the right to terminate this Agreement under this Section 9.1(b) shall
not be available to a Party if the breach or violation by such Party or its
Affiliates (or with respect to the Company, the Seller) of any representation,
warranty, covenant or obligation under this Agreement was the cause of, or
resulted in, the failure of the Closing to occur on or before the Outside Date;
        (c) by written notice by either the Purchaser or the Company if a
Governmental Authority of competent jurisdiction shall have issued an Order or
taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement, and such Order or
other action has become final and non-appealable; provided, however, that the
right to terminate this Agreement pursuant to this Section 9.1(c) shall not be
available to a Party if the failure by such Party or its Affiliates (or with
respect to the Company, the Seller) to comply with any provision of this
Agreement has been a substantial cause of, or substantially resulted in, such
action by such Governmental Authority;

 

  -39- 

 

 

  (d) by written notice by the Company, if (i) there has been a breach by the
Purchaser of any of its representations, warranties, covenants or agreements
contained in this Agreement, or if any representation or warranty of the
Purchaser shall have become untrue or inaccurate, in any case, which would
result in a failure of a condition set forth in Section 8.2(a) or Section 8.2(b)
to be satisfied (treating the Closing Date for such purposes as the date of this
Agreement or, if later, the date of such breach), and (ii) the breach or
inaccuracy is incapable of being cured or is not cured within the earlier of (A)
twenty days after written notice of such breach or inaccuracy is provided by the
Company or (B) the Outside Date;         (e) by written notice by the Purchaser,
if (i) there has been a breach by the Company or the Seller of any of their
respective representations, warranties, covenants or agreements contained in
this Agreement, or if any representation or warranty of such Parties shall have
become untrue or inaccurate, in any case, which would result in a failure of a
condition set forth in Section 8.3(a) or Section 8.3(b) to be satisfied
(treating the Closing Date for such purposes as the date of this Agreement or,
if later, the date of such breach), and (ii) the breach or inaccuracy is
incapable of being cured or is not cured within the earlier of (A) twenty days
after written notice of such breach or inaccuracy is provided by the Purchaser
or (B) the Outside Date; or         (f) by written notice by the Purchaser if
there shall have been a Material Adverse Effect on the Target Companies
following the date of this Agreement which is uncured and continuing

.

9.2       Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 9.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section 9.1
under which such termination is made. In the event of the valid termination of
this Agreement pursuant to Section 9.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, except: (i) Sections 6.13, 6.14, 9.3, Article XI and this Section 9.2
shall survive the termination of this Agreement, and (ii) nothing herein shall
relieve any Party from Liability for any willful breach of any representation,
warranty, covenant or obligation under this Agreement or any Fraud Claim against
such Party, in either case, prior to termination of this Agreement (in each case
of clauses (i) and (ii) above). Without limiting the foregoing, and except as
provided in Sections 9.3 and this Section 9.2, the Parties’ sole right prior to
the Closing with respect to any breach of any representation, warranty, covenant
or other agreement contained in this Agreement by another Party or with respect
to the transactions contemplated by this Agreement shall be the right, if
applicable, to terminate this Agreement pursuant to Section 9.1.

 

9.3       Fees and Expenses. All Expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such expenses. As used in this Agreement, “Expenses” shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, financial advisors, financing sources, experts and
consultants to a Party hereto or any of its Affiliates) incurred by a Party or
on its behalf in connection with or related to the authorization, preparation,
negotiation, execution or performance of this Agreement and all other matters
related to the consummation of this Agreement.

 

article X.

RELEASES.

 

10.1       Release and Covenant Not to Sue. Effective as of the Closing, to the
fullest extent permitted by applicable Law, the Seller, on behalf of herself and
her Affiliates (the “Releasing Persons”), hereby releases and discharges the
Target Companies from and against any and all Actions, obligations, agreements,
debts and Liabilities whatsoever, whether known or unknown, both at law and in
equity, which such Releasing Person now has, has ever had or may hereafter have
against the Target Companies arising on or prior to the Closing Date or on
account of or arising out of any matter occurring on or prior to the Closing
Date, including any rights to indemnification or reimbursement from a Target
Company, whether pursuant to its Organizational Documents, Contract or
otherwise, and whether or not relating to claims pending on, or asserted after,
the Closing Date. From and after the Closing, each Releasing Person hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
Action, or commencing or causing to be commenced, any Action of any kind against
the Target Companies or their respective Affiliates, based upon any matter
purported to be released hereby. Notwithstanding anything herein to the
contrary, the releases and restrictions set forth herein shall not apply to any
claims a Releasing Person may have against any party pursuant to the terms and
conditions of this Agreement.

 

  -40- 

 

 

article XI.

MISCELLANEOUS.

 

11.1       Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one business day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
business days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the addresses located on such Party’s signature page (or at such other address
for a Party as shall be specified by like notice).

 

11.2       Binding Effect; Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the Parties hereto and
their respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Company, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

11.3       Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any Person that is not a Party hereto or thereto or
a successor or permitted assign of such a Party.

 

11.4       Arbitration. Any and all disputes, controversies and claims (other
than applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 11.4) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this Section 11.4. A party must, in the first
instance, provide written notice of any Disputes to the other parties subject to
such Dispute, which notice must provide a reasonably detailed description of the
matters subject to the Dispute. The parties involved in such Dispute shall seek
to resolve the Dispute on an amicable basis within ten business days of the
notice of such Dispute being received by such other parties subject to such
Dispute (the “Resolution Period”); provided, that if any Dispute would
reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty days after the occurrence of such Dispute, then there shall
be no Resolution Period with respect to such Dispute. Any Dispute that is not
resolved during the Resolution Period may immediately be referred to and finally
resolved by arbitration pursuant to the then-existing Expedited Procedures of
the Commercial Arbitration Rules (the “AAA Procedures”) of the American
Arbitration Association (the “AAA”). Any party involved in such Dispute may
submit the Dispute to the AAA to commence the proceedings after the Resolution
Period. To the extent that the AAA Procedures and this Agreement are in
conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five business days) after the submission of the Dispute to the AAA and
reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements. The arbitrator shall accept his or her appointment
and begin the arbitration process promptly (but in any event within five
business days) after his or her nomination and acceptance by the parties subject
to the Dispute. The proceedings shall be streamlined and efficient. The
arbitrator shall decide the Dispute in accordance with the substantive law of
the state of Nevada. Time is of the essence. Each party shall submit a proposal
for resolution of the Dispute to the arbitrator within twenty days after
confirmation of the appointment of the arbitrator. The arbitrator shall have the
power to order any party to do, or to refrain from doing, anything consistent
with this Agreement and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant party (or parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator’s reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in the State of Nevada.
The language of the arbitration shall be English.

 

  -41- 

 

 

11.5       Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the Laws of the State of Nevada
without regard to the conflict of laws principles thereof. Subject to Section
11.4, all Actions arising out of or relating to this Agreement shall be heard
and determined exclusively in any state or federal court located in Clark
County, Nevada (or in any court in which appeal from such courts may be taken)
(the “Specified Courts”). Subject to Section 11.4, each Party hereto hereby (a)
submits to the exclusive jurisdiction of any Specified Court for the purpose of
any Action arising out of or relating to this Agreement brought by any Party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each Party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such Party at the applicable address set forth in Section 11.1.
Nothing in this Section 11.5 shall affect the right of any Party to serve legal
process in any other manner permitted by Law.

 

11.6       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.6.

 

11.7       Specific Performance. Each Party acknowledges that the rights of each
Party to consummate the transactions contemplated hereby are unique, recognizes
and affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 

  -42- 

 

 

11.8       Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

11.9       Amendment. This Agreement may be amended, supplemented or modified
only by execution of a written instrument signed by the Purchaser and the
Company.

 

11.10       Waiver. The Purchaser on behalf of itself and its Affiliates, on the
one hand, and the Company on behalf of itself and its Affiliates, may in its
sole discretion (i) extend the time for the performance of any obligation or
other act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy in
the representations and warranties by such other non-Affiliated Party contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
by such other non-Affiliated Party with any covenant or condition contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder.

 

11.11       Entire Agreement. This Agreement and the documents or instruments
referred to herein, including any exhibits, annexes and schedules attached
hereto, which exhibits, annexes and schedules are incorporated herein by
reference, embody the entire agreement and understanding of the Parties hereto
in respect of the subject matter contained herein. There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

 

11.12       Interpretation. The table of contents and the Article and Section
headings contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the Parties and shall not in any way affect the
meaning or interpretation of this Agreement. In this Agreement, unless the
context otherwise requires: (a) any pronoun used in this Agreement shall include
the corresponding masculine, feminine or neuter forms, and words in the
singular, including any defined terms, include the plural and vice versa; (b)
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity; (c) any accounting term used and not otherwise defined in this
Agreement has the meaning assigned to such term in accordance with GAAP; (d)
“including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding or succeeding such term and
shall be deemed in each case to be followed by the words “without limitation”;
(e) the words “herein,” “hereto,” and “hereby” and other words of similar import
in this Agreement shall be deemed in each case to refer to this Agreement as a
whole and not to any particular Section or other subdivision of this Agreement;
(f) the word “if” and other words of similar import when used herein shall be
deemed in each case to be followed by the phrase “and only if”; (g) the term
“or” means “and/or”; (h) any reference to the term “ordinary course” or
“ordinary course of business” shall be deemed in each case to be followed by the
words “consistent with past practice”; (i) any agreement, instrument, insurance
policy, Law or Order defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument,
insurance policy, Law or Order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes, regulations, rules or orders) by
succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein; (j)
except as otherwise indicated, all references in this Agreement to the words
“Section,” “Article”, “Schedule”, “Exhibit” and “Annex” are intended to refer to
Sections, Articles, Schedules, Exhibits and Annexes to this Agreement; and (k)
the term “Dollars” or “$” means United States dollars. Any reference in this
Agreement to a Person’s directors shall include any member of such Person’s
governing body and any reference in this Agreement to a Person’s officers shall
include any Person filling a substantially similar position for such Person. Any
reference in this Agreement to a Person’s shareholders shall include any
applicable owners of the equity interests of such Person, in whatever form,
including with respect to the Purchaser its shareholders under the NRS or its
Organizational Documents. The Parties have participated jointly in the
negotiation and drafting of this Agreement. Consequently, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision of this Agreement.

 



  -43- 

 

 

11.13       Counterparts. This Agreement may be executed and delivered
(including by facsimile or other electronic transmission) in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

article XII.

DEFINITIONS.

 

12.1       Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

“Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Benefit Plans” of any Person means any and all deferred compensation, executive
compensation, incentive compensation, equity purchase or other equity-based
compensation plan, employment or consulting, severance or termination pay,
holiday, vacation or other bonus plan or practice, hospitalization or other
medical, life or other insurance, supplemental unemployment benefits, profit
sharing, pension, or retirement plan, program, agreement, commitment or
arrangement, and each other employee benefit plan, program, agreement or
arrangement, including each “employee benefit plan” as such term is defined
under Section 3(3) of ERISA, maintained or contributed to or required to be
contributed to by a Person for the benefit of any employee or terminated
employee of such Person, or with respect to which such Person has any Liability,
whether direct or indirect, actual or contingent, whether formal or informal,
and whether legally binding or not.

 

  -44- 

 

 

“BVI Act” means the British Virgin Islands Business Companies Act, 2004, as
amended.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as amended. Reference to a specific section of the Code shall
include such section and any valid treasury regulation promulgated thereunder.

 

“Company Benefit Plan” means any plan, fund (including any superannuation fund)
or other similar program or arrangement established or maintained outside the
United States by the Company or any one or more of its Subsidiaries primarily
for the benefit of employees of the Company or such Subsidiaries residing
outside the United States, which plan, fund or other similar program or
arrangement provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Company Charter” means the memorandum of association and articles of
incorporation of the Company, as amended and effective under the BVI Act.

 

“Company Confidential Information” means all confidential or proprietary
documents and information concerning the Target Companies or the Seller or any
of their respective Representatives, furnished in connection with this Agreement
or the transactions contemplated hereby; provided, however, that Company
Confidential Information shall not include any information which, (i) at the
time of disclosure by the Purchaser or its Representatives, is generally
available publicly and was not disclosed in breach of this Agreement or (ii) at
the time of the disclosure by the Company, the Seller or their respective
Representatives to the Purchaser or its Representatives was previously known by
such receiving party without violation of Law or any confidentiality obligation
by the Person receiving such Company Confidential Information.

 

“Company Ordinary Shares” means the shares of par value $1.00 each in the
Company.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses (and all other
contracts, agreements or binding arrangements concerning Intellectual Property),
franchises, leases and other instruments or obligations of any kind, written or
oral (including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent or more of the votes for election of
directors or equivalent governing authority of the Controlled Person or (ii)
entitled to be allocated or receive ten percent or more of the profits, losses,
or distributions of the Controlled Person; (b) an officer, director, general
partner, partner (other than a limited partner), manager, or member (other than
a member having no management authority that is not a 10% Owner) of the
Controlled Person; or (c) a spouse, parent, lineal descendant, sibling, aunt,
uncle, niece, nephew, mother-in-law, father-in-law, sister-in-law, or
brother-in-law of an Affiliate of the Controlled Person or a trust for the
benefit of an Affiliate of the Controlled Person or of which an Affiliate of the
Controlled Person is a trustee.

 

  -45- 

 

 

“Copyrights” means any works of authorship, mask works and all copyrights
therein, including all renewals and extensions, copyright registrations and
applications for registration and renewal, and non-registered copyrights.

 

“Environmental Law” means any Law in any way relating to (a) the protection of
human health and safety, (b) the protection, preservation or restoration of the
environment and natural resources (including air, water vapor, surface water,
groundwater, drinking water supply, surface land, subsurface land, plant and
animal life or any other natural resource), or (c) the exposure to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Materials.

 

“Environmental Liabilities” means, in respect of any Person, all Liabilities,
obligations, responsibilities, Remedial Actions, Losses, damages, costs, and
expenses (including all reasonable fees, disbursements, and expenses of counsel,
experts, and consultants and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand by any other Person or in response to any violation of Environmental Law,
whether known or unknown, accrued or contingent, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
to the extent based upon, related to, or arising under or pursuant to any
Environmental Law, Environmental Permit, Order, or Contract with any
Governmental Authority or other Person, that relates to any environmental,
health or safety condition, violation of Environmental Law, or a Release or
threatened Release of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation. 

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Hazardous Material” means any waste, gas, liquid or other substance or material
that is defined, listed or designated as a “hazardous substance”, “pollutant”,
“contaminant”, “hazardous waste”, “regulated substance”, “hazardous chemical”,
or “toxic chemical” (or by any similar term) under any Environmental Law, or any
other material regulated, or that could result in the imposition of Liability or
responsibility, under any Environmental Law, including petroleum and its
by-products, asbestos, polychlorinated biphenyls, radon, mold, and urea
formaldehyde insulation.

 

“Indebtedness” of any Person means (a) all indebtedness of such Person for
borrowed money (including the outstanding principal and accrued but unpaid
interest) or for the deferred purchase price of property or services, (b) any
other indebtedness of such Person that is evidenced by a note, bond, debenture,
credit agreement or similar instrument, (c) all obligations of such Person under
leases that should be classified as capital leases in accordance with GAAP, (d)
all obligations of such Person for the reimbursement of any obligor on any line
or letter of credit, banker’s acceptance, guarantee or similar credit
transaction, in each case, that has been drawn or claimed against, (e) all
obligations of such Person in respect of acceptances issued or created, (f) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency, (g) all obligations
secured by an Lien on any property of such Person, (h) any premiums, prepayment
fees or other penalties, fees, costs or expenses associated with payment of any
Indebtedness of such Person and (i) all obligation described in clauses (a)
through (h) above of any other Person which is directly or indirectly guaranteed
by such Person or which such Person has agreed (contingently or otherwise) to
purchase or otherwise acquire or in respect of which it has otherwise assured a
creditor against loss.

 

  -46- 

 

 

“Intellectual Property” means all of the following as they exist in any
jurisdiction throughout the world: Patents, Trademarks, Copyrights, Trade
Secrets, Internet Assets, Software and other intellectual property, and all
licenses, sublicenses and other agreements or permissions related to the
preceding property.

 

“Internet Assets” means any all domain name registrations, web sites and web
pages and related rights, items and documentation related thereto.

 

“Knowledge” means, with respect to (i) the Company, the actual knowledge of the
executive officers or directors of any Target Company, including the Seller,
after due inquiry or (ii) any other Party, the actual knowledge of its directors
and executive officers, after due inquiry.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 

“Liabilities” means any and all liabilities, Indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including Tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“Material Adverse Effect” means, with respect to any specified Person, any fact,
event, occurrence, change or effect that has had, or would reasonably be
expected to have, individually or in the aggregate, a material adverse effect
upon (a) the business, assets, Liabilities, results of operations, prospects or
condition (financial or otherwise) of such Person and its Subsidiaries, taken as
a whole, or (b) the ability of such Person or any of its Subsidiaries on a
timely basis to consummate the transactions contemplated by this Agreement or to
perform its obligations hereunder; provided, however, that any changes or
effects directly or indirectly attributable to, resulting from, relating to or
arising out of the following (by themselves or when aggregated with any other,
changes or effects) shall not be deemed to be, constitute, or be taken into
account when determining whether there has or may, would or could have occurred
a Material Adverse Effect: (i) general changes in the financial or securities
markets or general economic or political conditions in the country or region in
which such Person or any of its Subsidiaries does business; (ii) changes,
conditions or effects that generally affect the industries in which such Person
or any of its Subsidiaries principally operates; (iii) changes in GAAP or other
applicable accounting principles or mandatory changes in the regulatory
accounting requirements applicable to any industry in which such Person and its
Subsidiaries principally operates; (iv) conditions caused by acts of God,
terrorism, war (whether or not declared) or natural disaster; (v) any failure in
and of itself by such Person and its Subsidiaries to meet any internal or
published budgets, projections, forecasts or predictions of financial
performance for any period (provided that the underlying cause of any such
failure may be considered in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur to the extent not excluded by
another exception herein); provided further, however, that any event,
occurrence, fact, condition, or change referred to in clauses (i)–(iv)
immediately above shall be taken into account in determining whether a Material
Adverse Effect has occurred or could reasonably be expected to occur to the
extent that such event, occurrence, fact, condition, or change has a
disproportionate effect on such Person or any of its Subsidiaries compared to
other participants in the industries in which such Person or any of its
Subsidiaries primarily conducts its businesses.

 

  -47- 

 

 

“NRS” means Nevada Revised Statutes, as amended.

 

“OFAC” means the U.S. Department of Treasury, Office of Foreign Assets Control.

 

“OTC Bulletin Board” means the Over-the-Counter Bulletin Board maintained by the
OTC Markets Group and the National Association of Securities Dealers.

 

“OTC Markets Group” means OTC Markets Group, Inc.

 

“Organizational Documents” means, (i) with respect to the Purchaser, the
Purchaser Charter, (ii) with respect to the Company, the Company Charter, and
(iii) with respect to any other Party, its Certificate of Incorporation and
Bylaws or similar organizational documents, in each case, as amended.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Patents” means any patents, patent applications and the inventions, designs and
improvements described and claimed therein, patentable inventions, and other
patent rights (including any divisionals, provisionals, continuations,
continuations-in-part, substitutions, or reissues thereof, whether or not
patents are issued on any such applications and whether or not any such
applications are amended, modified, withdrawn, or refiled).

 

“Permits” means all federal, state, local or foreign or other third-party
permits, grants, easements, consents, approvals, authorizations, exemptions,
licenses, franchises, concessions, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications or orders of any Governmental Authority or any
other Person.

 

“Permitted Liens” means (a) Liens for Taxes or assessments and similar
governmental charges or levies, which either are (i) not delinquent or (ii)
being contested in good faith and by appropriate proceedings, and adequate
reserves have been established with respect thereto, (b) other Liens imposed by
operation of Law arising in the ordinary course of business for amounts which
are not due and payable and as would not in the aggregate materially adversely
affect the value of, or materially adversely interfere with the use of, the
property subject thereto, (c) Liens incurred or deposits made in the ordinary
course of business in connection with social security, (d) Liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business, or (v) Liens arising under this Agreement.

 

  -48- 

 

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof.

 

“Personal Property” means any machinery, equipment, tools, vehicles, furniture,
leasehold improvements, office equipment, plant, parts and other tangible
personal property.

 

“PRC” means the People’s Republic of China.

 

“Purchaser Charter” means the articles of incorporation of the Purchaser, as
amended and effective under the NRS.

 

“Purchaser Confidential Information” means all confidential or proprietary
documents and information concerning the Purchaser, its Subsidiaries or any of
its Representatives; provided, however, that Purchaser Confidential Information
shall not include any information which, (i) at the time of disclosure by the
Company, the Seller or their respective Representatives, is generally available
publicly and was not disclosed in breach of this Agreement or (ii) at the time
of the disclosure by the Purchaser or its Representatives to the Company, the
Seller or their respective Representatives was previously known by such
receiving party without violation of Law or any confidentiality obligation by
the Person receiving such Purchaser Confidential Information. For the avoidance
of doubt, from and after the Closing, Purchaser Confidential Information will
include the confidential or proprietary information of the Target Companies.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.

 

“Remedial Action” means all actions to (i) clean up, remove, treat, or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care, or (iv) correct
a condition of noncompliance with Environmental Laws.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“SEC” means the Securities and Exchange Commission (or any successor
Governmental Authority).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities SRO” means any self-regulatory organization charged with regulating
the securities market, including, but not limited to, the OTC Markets Group and
the Financial Industry Regulatory Authority.

 

  -49- 

 

 

“Software” means any computer software programs, including all source code,
object code, and documentation related thereto and all software modules, tools
and databases.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by any
Person or one or more Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons will be deemed to have a majority ownership
interest in a partnership, association or other business entity if such Person
or Persons will be allocated a majority of partnership, association or other
business entity gains or losses or will be or control the managing director,
managing member, general partner or other managing Person of such partnership,
association or other business entity. Without limiting the foregoing, each of
the following Persons is a Subsidiary of the Purchaser: (a) Fortune Delight
Holdings Group Ltd., a British Virgin Islands company; (b) Silver Channel
Industrial Ltd., a Hong Kong company; (c) Heyuan Image Machinery Import and
Export Co., Ltd., a PRC company; (d) Guangzhou Image Agricultural Technology
Ltd., a PRC company; and (e) Yunnan Image Tea Industrial Ltd., a PRC company.
Without limiting the foregoing, United Win Corporation Limited, a Hong Kong
company incorporated on August 14, 2015, is a Subsidiary of the Company.

 

“Target Company” means each of the Company and its direct and indirect
Subsidiaries.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes or the
administration of any Laws or administrative requirements relating to any Taxes.

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

“Trade Secrets” means any trade secrets, confidential business information,
concepts, ideas, designs, research or development information, processes,
procedures, techniques, technical information, specifications, operating and
maintenance manuals, engineering drawings, methods, knowhow, data, mask works,
discoveries, inventions, modifications, extensions, improvements, and other
proprietary rights (whether or not patentable or subject to copyright,
trademark, or trade secret protection).

 

“Trademarks” means any trademarks, service marks, trade dress, trade names,
brand names, internet domain names, designs, logos, or corporate names
(including, in each case, the goodwill associated therewith), whether registered
or unregistered, and all registrations and applications for registration and
renewal thereof.

 

[REMAINEDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

  -50- 

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

The Purchaser:

 

    IMAGE CHAIN GROUP LIMITED, INC.     a Nevada corporation   By:     Name:
Wenchang Gu   Title: President and CEO         Address:             Unit 07,    
15F Convention Plaza Office Tower     1 Harbour Road     Wan Chai, Hong Kong,
China

  

[Signature page to Share Exchange Agreement]



 

 

 

 

The Company:

 

    IMAGE CONVENIENCE STORE MANAGEMENT LIMITED,     a British Virgin Islands
Company         By:     Name: Wang Fa Sung   Title: Director         Address:  
          OMC Chambers     Wickhams Cay 1     Road Town, Tortola, British Virgin
Islands

 

[Signature page to Share Exchange Agreement]

 

 

 

 

The Seller:

 

  Wang Fa Sung         By:     Name: Wang Fa Sung         Address:            
OMC Chambers     Wickhams Cay 1     Road Town, Tortola, British Virgin Islands

  

[Signature page to Share Exchange Agreement]

 

   

 

 

